Exhibit 10(g)

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) dated May 9, 2008 is made by and
among LUMINANT HOLDING COMPANY LLC (the “Company”), ENERGY FUTURE HOLDINGS CORP.
(the parent entity of the Company, “Holdings”), and DAVID A. CAMPBELL (the
“Executive”).

WITNESSETH

WHEREAS, Executive previously entered into an employment agreement with TXU
Corp. (predecessor to Holdings) dated May 14, 2004, as amended on September 28,
2007 and October 4, 2007 (the “Employment Agreement”);

WHEREAS, in connection with the closing on October 10, 2007 of the transactions
contemplated in the Agreement and Plan of Merger (the “Merger Agreement”) among
Holdings (formerly TXU Corp.), Texas Energy Future Holdings Limited Partnership
and Texas Energy Future Merger Sub Corp. (the “Closing”), the Company desires to
promote Executive and Holdings and the Company desire to employ him pursuant to
the terms and conditions set forth herein; and

WHEREAS, Executive desires to accept such employment commencing on the Effective
Date (as defined herein), on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations contained herein, the Company, Holdings, and Executive agree as
follows:

1. Term of Employment. Subject to the provisions of Section 9 of this Agreement,
this Agreement and Executive’s employment hereunder shall be effective as of
May 9, 2008 (the “Effective Date”) and shall continue until the third
anniversary of the Effective Date (the “Initial Term”). Subject to the
provisions of Section 9 of this Agreement, the Initial Term shall be extended as
follows: (i) this Agreement shall automatically renew for an additional one
(1) year period commencing immediately following the last day of the Initial
Term and each one (1) year period thereafter (each, a “Renewal Term”), unless,
the Company or Executive provides the other party written notice of non-renewal
at least sixty (60) days prior to the end of the applicable term. The period
during which Executive is employed by the Company hereunder is hereinafter
referred to as the “Employment Term”.

2. Positions.

a. During the Employment Term, Executive shall serve as Chief Commercial Officer
of the Company and as such shall have responsibility for Luminant Energy (the
entity responsible for the wholesale marketing, trading, origination, and other
activities of the Company), and for the Company’s strategy, risk, generation
development, business development, and finance. Executive shall also continue to
serve as Chief Financial Officer of



--------------------------------------------------------------------------------

Holdings until a replacement is hired, at which time Executive shall be relieved
of such position. Executive shall report to the Chief Executive Officer of the
Company with respect to his responsibilities to the Company. Executive shall
report to the Chief Executive Officer of Holdings with respect to his
responsibilities to Holdings, and he shall also serve as a member of the
Strategy and Policy Committee for Holdings. Executive shall have such duties,
authority and responsibilities as shall be determined from time to time by the
Chief Executive Officer of the Company or Chief Executive Officer of Holdings,
as appropriate, and such duties, authority and responsibilities shall be
customary for Executive’s position in a business of a similar size, type and
nature to that of the Company or Holdings, as appropriate.

b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of his duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services
either directly or indirectly, without the prior written consent of the board of
directors of the Company (the “Board”); provided, however, that nothing herein
shall preclude Executive from serving on the outside board of directors of one
other company and, subject to the prior approval of the Board, which approval
shall not be unreasonably withheld, from accepting appointment to or continuing
to serve on such additional boards of directors or trustees of any other
business, corporation or charitable organization; provided, further, that, in
each case, such activities do not conflict or interfere with the performance of
Executive’s duties hereunder or conflict with Section 10.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $600,000, payable in regular installments in
accordance with the Company’s usual payment practices. Executive shall be
entitled to such increases, if any, in his base salary as may be determined from
time to time in the sole discretion of the Board, in accordance with the
Company’s normal annual review process for executives. Executive’s annual base
salary, as in effect from time to time, is hereinafter referred to as the “Base
Salary”.

4. Annual Bonus. With respect to each full fiscal year during the Employment
Term, Executive shall have the opportunity to earn an annual bonus award (the
“Annual Bonus”) of 75% of his Base Salary (“Annual Bonus Target”), as in effect
at the beginning of the applicable fiscal year, based upon the achievement of
annual performance targets established by the Board; provided, however, if
Executive achieves superior performance targets as established by the Board,
then Executive shall be eligible to receive a bonus award constituting 200% of
his Annual Bonus Target. Notwithstanding the foregoing, with respect to fiscal
year 2008, Executive shall receive an Annual Bonus calculated as though the
Employment Term commenced on the first day of fiscal year 2008. The Annual
Bonus, if any, shall be paid to Executive within two and one-half (2.5) months
after the end of the applicable fiscal year.

5. Signing Bonus. As an inducement to Executive for entering into this
Agreement, Executive shall be entitled to a lump-sum cash payment of five
million ninety-two thousand two hundred and fifty dollars ($5,092,250), which
shall be paid on the earlier of (a) Executive’s termination of employment for
any reason or (b) January 15, 2009.

 

2



--------------------------------------------------------------------------------

6. Stock Compensation; Employee Benefits; Perquisites; Fringe Benefits.

a. Upon, or as soon as practicable after the Effective Date, Holdings shall
grant Executive: (i) an option to purchase 4,000,000 shares of common stock of
Holdings (“Stock”) on terms and conditions set forth in the Nonqualified Stock
Option Agreement in substantially the form attached as Exhibit I, and
(ii) deferred share units (“Deferred Share Units”) representing the right to
receive 500,000 shares of Stock on terms and conditions set forth in the
Deferred Share Agreement in substantially the form attached as Exhibit II. These
awards shall be subject to the further terms and conditions of the Management
Stockholder’s Agreement and the Sale Participation Agreement each in
substantially the form attached as Exhibit III and IV, respectively.

b. During the Employment Term, Executive shall be entitled to participate in the
Company’s group health, life, disability and other active employee and retiree
welfare benefit plans and arrangements, and tax qualified and nonqualified
savings and pension benefit plans, as in effect from time to time (collectively
“Employee Benefits”), on a basis which is no less favorable than is provided to
other similarly situated executives of the Company, to the extent consistent
with applicable law and the terms of the applicable plans and standard
perquisites.

c. During the Employment Term, Executive shall be entitled to fringe benefits
consistent with the practices of the Company, including payment on behalf of
Executive of monthly membership fees of a country, social, or city club selected
by Executive and approved by the Company. Fringe benefits shall be provided to
Executive to the extent the Company provides similar benefits to other similarly
situated Company executives.

d. During the Employment Term, Executive shall be entitled to vacation and sick
leave benefits in accordance with those provided to other similarly situated
executives; provided however, that Executive shall be entitled to a minimum of
four weeks of vacation per calendar year.

7. Retirement Benefits.

a. Any amounts in Executive’s account under Holdings’ Salary Deferral Program
(“SDP”) shall become fully vested as of the Effective Date and shall be paid out
at such time and in such form as otherwise payable under the terms of the SDP.

b. The Additional Retirement Compensation (as defined in Section 3.5 of the
Employment Agreement) which accrued through the date immediately prior to the
date hereof shall be payable to Executive at the time and in the form as
provided under the EFH Second Supplemental Retirement Plan.

8. Business Expenses. Subject to the Company’s standard policies and procedures
with respect to expense reimbursement as applied to its executive employees
generally, the Company shall reimburse Executive for, or pay on behalf of
Executive, reasonable and appropriate expenses incurred by Executive for
business related purposes.

9. Termination; Section 4999. The Employment Term and Executive’s employment
hereunder may be terminated by either the Company or Executive at any time and
for any reason; provided that, unless otherwise provided herein, either party
will be required to give the

 

3



--------------------------------------------------------------------------------

other party at least sixty (60) days advance written notice of any termination
of Executive’s employment. Notwithstanding any other provision of this
Agreement, the provisions of this Section 9 shall exclusively govern Executive’s
rights upon termination of employment with Holdings, the Company, and any of
their respective Affiliates (as defined in Section 10© below).

a. By the Company For Cause or By Executive Due to Voluntary Resignation Without
Good Reason.

 

  (i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) or by Executive’s voluntary
resignation without Good Reason (as defined below). If Executive’s employment is
terminated by the Company for Cause, or if Executive resigns without Good
Reason, Executive shall be entitled to receive:

(A) within ten (10) business days following the date of termination, accrued,
but unpaid Base Salary and unused vacation, earned through the date of
termination;

(B) accrued, but unpaid Annual Bonus, earned for any previously completed fiscal
year, paid in accordance with Section 4 (except to the extent payment is
otherwise deferred pursuant to any applicable deferred compensation arrangement
with the Company);

(C) within ten (10) business days following the date of termination, the Signing
Bonus set forth in Section 5, to the extent any amount thereof remains unpaid;

(D) reimbursement, within sixty (60) days following submission by Executive to
the Company, as applicable, of appropriate supporting documentation, for any
unreimbursed business expenses properly incurred by Executive in accordance with
the Company’s policies prior to the date of Executive’s termination; provided
claims for such reimbursement (accompanied by appropriate supporting
documentation) are submitted to the Company within ninety (90) days following
the date of Executive’s termination of employment;

(E) such Employee Benefits and stock compensation, if any, as to which Executive
may be entitled under the employee benefit plans of the Company or any agreement
between Holdings or the Company and Executive (including for this purpose
amounts payable in accordance with the EFH Second Supplemental Retirement Plan
pursuant to Section 7(b) above); and

(F) any amounts payable or that may become payable pursuant to Section 9(e)(ii)
and Section 12(g) (the amounts described in clauses (A) through (F) hereof being
referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
voluntary resignation by Executive without Good Reason, except as set forth in
this Section 9(a)(i), and for any rights to indemnification and claims for
liability insurance coverage under officer and director policies, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

 

4



--------------------------------------------------------------------------------

  (ii) For purposes of this Agreement, the terms:

(A) “Cause” shall mean (i) if, in carrying out his duties to the Company,
Executive engages in conduct that constitutes (a) a material breach of his
fiduciary duty to the Company or its shareholders (including, without
limitation, a material breach or attempted breach of the provisions under
Section 10), (b) gross neglect or (c) gross misconduct resulting in material
economic harm to Holdings or the Company, provided that any such conduct
described in (a), (b) or (c) is not cured within ten (10) business days after
Executive receives from the Company written notice thereof, or (ii) Executive’s
conviction of, or entry of a plea of guilty or nolo contendere for, a felony or
other crime involving moral turpitude.

(B) “Good Reason” shall mean (i) a reduction in Executive’s Base Salary or
Executive’s annual incentive compensation opportunity (other than a general
reduction in base salary or annual incentive compensation opportunities that
affects all salaried employees of the Company equally); (ii) a transfer of
Executive’s primary workplace by more than thirty-five (35) miles from the
current workplace; (iii) a substantial adverse change in Executive’s duties or
responsibilities; (iv) any material breach of this Agreement; or (v) an adverse
change in Executive’s line of reporting to superior officers pursuant to the
terms of this Agreement; provided, however, that removal of Executive from the
position of Chief Financial Officer upon the hiring of a successor, or any
isolated, insubstantial and inadvertent failure by the Company that is not in
bad faith and is cured within ten (10) business days after Executive gives the
Company written notice of any such event set forth above, shall not constitute
Good Reason.

b. Disability or Death.

 

  (i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive has a
Disability as hereinafter defined. Upon termination of Executive’s employment
hereunder for either Disability or death, Executive or Executive’s estate (as
the case may be) shall be entitled to receive:

(A) the Accrued Rights; and

(B) a pro-rata portion of the Annual Bonus Target, if any, that Executive would
have been entitled to receive pursuant to Section 4 hereof for the fiscal year
of termination, multiplied by a fraction, the numerator of which is the number
of days during which Executive was employed by the Company in the fiscal year of
Executive’s termination, and the denominator of which is 365 (the “Pro-Rata
Bonus”), with such Pro-Rata Bonus payable to Executive pursuant to Section 4 as
if Executive’s employment had not terminated.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 9(b)(i), and for any rights to
indemnification and claims for liability insurance coverage under officer and
director policies, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(ii) “Disability” shall mean Executive’s physical or mental incapacitation and
consequent inability, with reasonable accommodation, for a period of six
consecutive months to perform Executive’s duties; provided, however, in the
event the Company temporarily replaces Executive, or transfers Executive’s
duties or responsibilities to another individual, on account of Executive’s
mental or physical impairment for a period of time which

 

5



--------------------------------------------------------------------------------

is covered by the Company’s short term disability plan, Executive’s employment
shall not be deemed terminated by the Company and Executive shall not be able to
resign with Good Reason. Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician mutually acceptable to Executive
and the Company. If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint a physician and those two physicians
shall select a third who shall make such determination in writing. The
determination of Disability made in writing to the Company and Executive shall
be final and conclusive for all purposes of the Agreement and any other
agreement with Executive that incorporates this definition of “Disability”.

c. By the Company Without Cause; Resignation by Executive for Good Reason. The
Employment Term and Executive’s employment hereunder may be terminated by the
Company without Cause (other than by reason of death or Disability) or upon
Executive’s resignation for Good Reason. If Executive’s employment is terminated
by the Company without Cause (other than by reason of death or Disability) or
Executive resigns for Good Reason (except as otherwise provided in
Section 9(e)), Executive shall be entitled to receive:

(i) the Accrued Rights;

(ii) provided Executive (x) does not violate the restrictions set forth in
Section 10 of this Agreement and (y) executes, delivers and does not revoke a
general release of claims against Holdings, its subsidiaries and its
stockholders (excluding claims for indemnification, claims for coverage under
officer and director policies, claims as a stockholder of Holdings, and claims
under Section 6.11 of the Merger Agreement):

(A) for a termination occurring on or prior to the second anniversary of the
Effective Date, a lump sum payment equal to two (2) times the sum of:
(1) Executive’s annualized Base Salary and (2) Executive’s Annual Bonus Target,
payable as soon as practicable but no later than the earlier of: (i) March 15
following the calendar year in which termination occurs or (ii) ninety (90) days
following termination; or

(B) for a termination occurring after the second anniversary of the Effective
Date, a lump sum payment of an amount equal to: (1) two (2) times Executive’s
Base Salary, (2) the Pro-Rata Bonus, and (3) the matching contributions which
would have been made on behalf of Executive pursuant to the SDP had Executive
continued his participation in such plan as in effect on the date of such
termination for an additional twelve (12) months, payable as soon as practicable
but no later than the earlier of: (i) March 15 following the calendar year in
which termination occurs or (ii) ninety (90) days following termination.

(C) Executive, his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Company’s group health plans on the same terms and
conditions as active employees of the Company until the earlier of (x) two
(2) years from the date of termination of Executive’s employment (the “Severance
Period”), to the extent that Executive was eligible to participate in such plans
immediately prior to the date of termination, or (y) until Executive is, or
becomes, eligible for comparable coverage under the group health plans of a
subsequent employer, provided that, if Executive continues to

 

6



--------------------------------------------------------------------------------

receive benefits pursuant to this Section 9(c)(ii)(c) during a period of time
during which, in the absence of the benefits provided in this
Section 9(c)(ii)(c), Executive would not otherwise be entitled to continuation
coverage under Section 4980B of the Internal Revenue Code of 1986, as amended
(the “Code”), Executive shall receive reimbursement for all medical expenses on
the date no later than the end of the calendar year immediately following the
calendar year in which the applicable expenses have been incurred. The COBRA
health care continuation coverage period under Section 4980B of the Code, or any
replacement or successor provision of United States tax law, shall run
concurrently with the Severance Period.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or upon Executive’s
resignation for Good Reason, except as set forth in this Section 9(c) or
otherwise provided in Section 9(e), and for any rights to indemnification and
claims for liability insurance coverage under officer and director policies,
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

d. Expiration of Employment Term.

(i) In the event Executive elects not to extend the Employment Term pursuant to
Section 1, unless Executive’s employment is earlier terminated pursuant to
paragraphs (a), (b), (c), or (e) of this Section 9, the Employment Term shall
expire and Executive’s employment hereunder shall terminate on the close of
business on the day immediately preceding the commencement of a subsequent
Renewal Term, and Executive shall be entitled to receive the Accrued Rights.
Except as set forth in this Section 9(d)(i), and for any rights to
indemnification and claims for liability insurance coverage under officer and
director policies, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(ii) In the event the Company elects not to extend the Employment Term pursuant
to Section 1, unless Executive’s employment is earlier terminated pursuant to
paragraphs (a), (b), (c), or (e) of this Section 9, the Employment Term shall
expire and Executive’s employment hereunder shall terminate on the close of
business on the day immediately preceding the commencement of a subsequent
Renewal Term, and Executive shall be entitled to receive the payments and
benefits applicable to a termination of Executive’s employment without Cause
pursuant to Section 9(c) or Section 9(e), as applicable. Except as set forth in
this Section 9(d)(ii), and for any rights to indemnification and claims for
liability insurance coverage under officer and director policies, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

e. Change in Control; Section 4999.

(i) Change in Control. Notwithstanding any provision contained herein, if
Executive’s employment is terminated by the Company without Cause (other than by
reason of death or Disability) or if Executive resigns for Good Reason, in
either case, within twenty-four (24) months following a Change in Control (as
defined in the 2007 Stock Incentive Plan for Key Employees of Energy Future
Holdings Corp. and its Affiliates), Executive shall be entitled to receive:

(A) the Accrued Rights;

 

7



--------------------------------------------------------------------------------

(B) provided Executive (x) does not violate the restrictions set forth in
Section 10 of this Agreement and (y) executes, delivers and does not revoke a
general release of claims against Holdings, its subsidiaries and its
stockholders (excluding claims for indemnification, claims for coverage under
officer and director policies, claims as a stockholder of Holdings, and claims
under Section 6.11 of the Merger Agreement), a lump sum payment equal to two
times the sum of: (1) Executive’s annualized Base Salary and (2) Executive’s
Annual Bonus Target, payable as soon as practicable but no later than the
earlier of: (i) March 15 following the calendar year in which termination occurs
or (ii) ninety (90) days following termination; and

(C) provided Executive (x) does not violate the restrictions set forth in
Section 10 of this Agreement and (y) executes, delivers and does not revoke a
general release of claims against Holdings, its subsidiaries and its
stockholders (excluding claims for indemnification, claims for coverage under
officer and director policies, claims as a stockholder of Holdings, and claims
under Section 6.11 of the Merger Agreement): Executive, his spouse and eligible
dependents (to the extent covered immediately prior to such termination) shall
continue to be eligible to participate in all of the Company’s group health
plans on the same terms and conditions as active employees of the Company until
the earlier of (x) termination of the Severance Period, to the extent that
Executive was eligible to participate in such plans immediately prior to the
date of termination, or (y) until Executive is, or becomes, eligible for
comparable coverage under the group health plans of a subsequent employer,
provided that, if Executive continues to receive benefits pursuant to this
Section 9(e)(i)© during a period of time during which, in the absence of the
benefits provided in this Section 9(e)(i)© Executive would not otherwise be
entitled to continuation coverage under Section 4980B of the Code, Executive
shall receive reimbursement for all medical expenses on the date no later than
the end of the calendar year immediately following the calendar year in which
the applicable expenses have been incurred. The COBRA health care continuation
coverage period under Section 4980B of the Code, or any replacement or successor
provision of United States tax law, shall run concurrently with the Severance
Period.

 

  (ii) Section 4999. (A) If, by reason of, or in connection with, any
transaction that occurs after the Effective Date, Executive would be subject to
the imposition of the excise tax imposed by Section 4999 of the Code related to
Executive’s employment with Holdings or the Company, whether before or after
termination of Executive’s employment, but the imposition of such tax could be
avoided by approval of shareholders described in Section 280G(b)(5)(B) of the
Code, then Executive may cause the Company or Holdings to seek such approval, in
which case the Company and Holdings will use their reasonable best efforts to
cause such approval to be obtained and Executive will cooperate and execute such
waivers as may be necessary so that such approval avoids imposition of any
excise tax under Section 4999. If Executive fails to cause the Company or
Holdings to seek such approval, or if Executive does cause the Company or
Holdings to seek such approval, but fails to cooperate and execute such waivers
as may be necessary in the approval process, Exhibit V shall not apply and
Executive shall not be entitled to any gross-up payment for any resulting tax
under Section 4999. If such approval, even if sought and obtained, would not
avoid imposition of the excise tax imposed under Section 4999, then the
provisions of Exhibit V attached hereto shall apply without any precedent
obligation of Executive to seek such approval.

 

8



--------------------------------------------------------------------------------

(B) With respect to the imposition of the excise tax imposed by Section 4999 of
the Code arising by reason of or in connection with the Closing, whether before
or after termination of Executive’s employment, Section 4.6 of the Employment
Agreement shall apply and such provision is herein incorporated by reference.
The Gross-up Payment, as defined in the Employment Agreement, that is
attributable to the grant of the Deferred Shares Units (the “Deferred Share
Gross-Up”), shall be paid to Executive on the earlier of (1) January 15, 2009
and (2) Executive’s termination of employment, subject to withholding for
federal income taxes, FICA taxes, and Section 4999 excise taxes, and any
Gross-Up Payment otherwise due by reason of distributions pursuant to the
Deferred Share Units shall be reduced by the amount of the Deferred Share
Gross-Up. Schedule A summarizes all Gross-Up Payments made or expected to be
made in connection with the Closing.

Following Executive’s termination of employment without Cause (other than by
reason of Executive’s death or Disability) or upon Executive’s resignation for
Good Reason, in either case within twenty-four (24) months following a Change in
Control, except as set forth in this Section 9(e), and for any rights to
indemnification and claims for liability insurance coverage under officer and
director policies, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

f. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 12(j) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

10. Restrictive Covenants.

 

  a. In consideration of Holdings and the Company entering into this Agreement
with Executive and hereby promising and committing themselves to provide
Executive with Confidential Information and/or specialized training after
Executive executes this Agreement, Executive shall not, directly or indirectly:

 

  (i) at any time during or after the Employment Term, disclose any Confidential
Information pertaining to the business of Holdings, the Company, the Sponsor
Group, or any of their respective Affiliates, except when required to perform
his duties to Holdings, the Company or any of their respective Affiliates, or by
law or judicial process, provided that Executive gives the Company reasonable
notice of any legal or judicial proceeding requiring Executive to disclose
Confidential Information and an opportunity to challenge the disclosure of any
such information, and Executive agrees to provide such reasonable notice in
writing to:

General Counsel

Energy Future Holdings Corp.

1601 Bryan Street, 6th Floor

Dallas, Texas 75201

(214) 812-6032 (facsimile);

 

 

9



--------------------------------------------------------------------------------

  (ii) at any time during the Employment Term and for a period of eighteen
(18) months thereafter (the “Non-Compete Period”), directly or indirectly, act
as a proprietor, investor, director, officer, employee, substantial stockholder,
consultant, or partner in any Competing Business in Texas or any other
geographic area in which Texas Energy Future Holdings Limited Partnership,
Holdings, the Company or any of their respective subsidiaries operates or
conducts business; or

 

  (iii) at any time during the Employment Term and for a period of eighteen
(18) months thereafter, directly or indirectly (A) solicit customers or clients
of Holdings, the Company or any of their respective Affiliates to terminate
their relationship with Holdings, the Company or any of their respective
Affiliates or otherwise solicit such customers or clients to compete with any
business of Holdings, the Company or any of their respective Affiliates, or
(B) solicit or offer employment to any person who is, or has been at any time
during the twelve (12) months immediately preceding the termination of
Executive’s employment, employed by Holdings, the Company or any of their
respective Affiliates;

provided that in each of (ii) and (iii) above, such restrictions shall not apply
with respect to any member of the Sponsor Group or any of its Affiliates that is
not engaged in any business that competes, directly or indirectly, with Holdings
or any of its subsidiaries in any geographic area where they operate.
Notwithstanding the foregoing, for the purposes of Section 10(a), (A) Executive
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in the business of Holdings, the Company or any of their
respective Affiliates which are publicly traded on a national or regional stock
exchange or quotation system or on the over-the-counter market if Executive
(I) is not a controlling person of, or a member of a group which controls, such
person and (II) does not, directly or indirectly, own 5% or more of any class of
securities of such Person, and (B) the Non-Compete Period shall not be triggered
by any exercise of tag-along rights under the Sale Participation Agreement
entered into between Executive and Texas Energy Future Holdings Limited
Partnership (the “Sale Participation Agreement”) or Drag Transaction (as defined
in the Sale Participation Agreement) that may occur after the date hereof.

 

  b.

Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because Executive’s services are unique and because Executive has
had access to Confidential Information, the parties hereto agree that money
damages will be an inadequate remedy for any breach of this Agreement. In the
event of a breach or threatened breach of this Agreement, Holdings, the Company
or any of their respective Affiliates, successors or assigns may, in addition to
other rights and remedies

 

10



--------------------------------------------------------------------------------

 

existing in their favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce, or prevent
any violations of, the provisions hereof (without the posting of a bond or other
security). Notwithstanding the foregoing, in the event Executive breaches the
covenants set forth in Section 10(a), the Company’s rights and remedies with
respect Executive’s Options, Option Stock, and Stock and payments related
thereto, as those terms are defined in the Management Stockholder’s Agreement
between Executive and Holdings (the “MSA”), shall be limited to those set forth
in Section 22(c) of the MSA.

 

  c. For purposes of this Agreement, the terms listed below shall be defined as
follows:

 

  (i) Affiliate shall mean with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person;
provided, however, for purposes of this Agreement, Texas Energy Future
Co-Invest, LP shall not be deemed to be an Affiliate of the Sponsor Group or any
member of the Sponsor Group.

 

  (ii) Competing Business shall mean any business that directly or indirectly
competes, at the relevant determination date, with one or more of the businesses
of Holdings, the Company or any of their respective Affiliates in any geographic
area where Texas Energy Future Holdings Limited Partnership, Holdings, the
Company, or any of their respective subsidiaries operates.

 

  (iii) Confidential Information shall mean information: (i) disclosed to or
known by Executive as a consequence of or through his employment with Holdings,
the Company or any of their respective Affiliates; (ii) not publicly available
or not generally known outside Holdings, the Company or any of their respective
Affiliates; and (iii) that relates to the business and development of Holdings,
the Company or any of their respective Affiliates. Any information that does not
meet each of the criteria listed above (in subsections (i) – (iii)) shall not
constitute Confidential Information.

By way of example, Confidential Information shall include but not be limited to
the following: all non-public information or trade secrets of Holdings, the
Company or any of their respective Affiliates that gives Holdings, the Company
or any of their respective Affiliates a competitive business advantage or the
opportunity of obtaining such advantage, or disclosure of which might be
detrimental to the interests of Holdings, the Company or any of their respective
Affiliates; information regarding Holdings’, the Company’s or any of their
respective Affiliates’ business operations, such as financial and sales data
(including budgets, forecasts, and historical financial data), operational
information, plans, and strategies; business and marketing strategies and plans
for various products and services; rate and regulatory strategy and plans;
information regarding suppliers, consultants, employees, and contractors;
technical information concerning products, equipment, services, and processes;

 

11



--------------------------------------------------------------------------------

procurement procedures; pricing and pricing techniques; information concerning
past, current and prospective customers, investors, and business affiliates;
plans or strategies for expansion or acquisitions; budgets; research; trading
methodologies and terms; communications information; evaluations, opinions, and
interpretations of information and data; marketing and merchandising techniques;
electronic databases; models; specifications; computer programs; contracts; bids
or proposals; technologies and methods; training methods and processes;
organizational structure; personnel information; payments or rates paid to
consultants or other service providers; and Holdings’, Company’s or any of their
respective Affiliates’ files, physical or electronic documents, equipment, and
proprietary data or material in whatever form including all copies of all such
materials. By way of clarification (but not limitation), information that
Executive conceived or developed during his employment with Holdings or its
subsidiaries or learned from other employees or contractors of Holdings or its
subsidiaries that meets the definition of Confidential Information shall be
treated as such.

 

  (iv) Person shall mean “person,” as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (or
any successor thereto).

 

  (v) Restricted Group shall mean, collectively Holdings, its subsidiaries, the
members of the Sponsor Group and their respective Affiliates.

 

  (vi) Sponsor Group shall mean Kohlberg Kravis Roberts & Co. L.P., TPG Capital
L.P., and Goldman, Sachs & Co.

11. Waiver and Release.

Executive represents that he has not filed any complaints of any kind whatsoever
with any local, state, federal, or governmental agency or court against Holdings
or the Company based upon, or in any way related to, Executive’s employment with
Holdings or the Company. In exchange for the payments to be made by Holdings and
the Company and benefits to be received by Executive under this Agreement,
Executive individually and on behalf of Executive’s spouse, heirs, successors,
and assigns hereby agrees not to sue or instigate any grievance, charge, claim,
action, or suit, at law or in equity, and unconditionally releases, dismisses,
and forever discharges Holdings, including its predecessors, successors,
parents, subsidiaries, affiliated corporations, limited liability companies and
partnerships, including (but not limited to) Energy Future Competitive Holdings
Company, Luminant Energy Services Company, Luminant Mining Services Company,
Luminant Power Services Company, EFH Corporate Services Company, TXU Retail
Services Company, Texas Competitive Electric Holdings Company LLC, TXU Energy
Retail Company LLC, Luminant Energy Company LLC, TXU Energy Solutions Company
LLC, Oncor Electric Delivery Holdings Company LLC, Oncor Electric Delivery
Company LLC, Luminant Generation Company LLC, Generation MT Company LLC,
Generation SVC Company, Luminant Mining Company LLC, and all of their employee
benefit plans, officers, directors, fiduciaries, employees, assigns,
representatives, agents, and counsel (collectively the “Released Parties”) from
any and all claims, demands, liabilities, obligations, agreements, damages,
debts, and causes of action arising out of, or in any way connected with,
Executive’s employment with Holdings or any of the Released Parties

 

12



--------------------------------------------------------------------------------

arising prior to the date hereof. This waiver and release includes, but is not
limited to, all claims and causes of action arising under or related to Title
VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
the Civil Rights Act of 1866; Section 1981 of Title 42 of the United States
Code, as amended; the Americans with Disabilities Act; the Employee Retirement
Income Security Act of 1974, as amended; Section 211 of the Energy
Reorganization Act; the Sarbanes-Oxley Act of 2002; the Worker Adjustment and
Retraining Notification Act; the Occupational Safety and Health Act, as amended;
the Family and Medical Leave Act; the Texas Labor Code, including (but not
limited to) Chapter 451; the Texas Commission on Human Rights Act; all state and
federal statutes and regulations; all oral or written contract rights, including
any rights under any Company incentive plan, program, or labor agreement; and
all claims arising under common law including breach of contract, tort, or for
personal injury of any sort; SAVE and EXCEPT Executive does not release Holdings
or the Released Parties from any liability for: (i) any claim for which
Executive is entitled to indemnification under the terms of any contractual
indemnity or the charter, articles, bylaws, or any other organizational
documents of Holdings or any of the Released Parties; (ii) any vested rights
under any of Holdings’ employee benefit plans, policies or programs (including
equity plans); (iii) Executive’s rights under this Agreement; (iv) any claim
which arises on or after the date hereof; (v) Executive’s rights under any
directors’ and officers’ liability insurance policies that provide coverage to
Executive, and nothing in this agreement is intended to or shall constitute a
waiver of any such insurance coverage available to Executive; (vi) any rights
under Section 6.11 of the Merger Agreement; and (vii) any claims as a
stockholder of TXU Corp.

12. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to conflicts of
laws principles thereof.

b. Entire Agreement. Except as otherwise provided herein, this Agreement
contains the entire understanding of the parties with respect to the employment
of Executive by Holdings, the Company or any of their respective Affiliates and
supersedes all prior agreements and understandings. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement shall not supersede (i) the Additional Payment Agreement
dated October 10, 2007 between Executive, Holdings, Texas Energy Future Holdings
Limited Partnership, and Texas Competitive Electric Holdings Company LLC and
(ii) Section 6.11 of the Merger Agreement.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

13



--------------------------------------------------------------------------------

e. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an Affiliate or a
successor in interest to substantially all of the business operations of the
Company, provided that the assignee expressly assumes all of the Company’s
obligations under this Agreement and all other related agreements to which
Executive and the Company are parties. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such Affiliate or successor person or entity.

f. Set Off; Mitigation. The obligations of Holdings and the Company to pay
Executive the amounts provided and to make the arrangements provided hereunder
shall not be subject to setoff, counterclaim or recoupment of amounts owed by
Executive to Holdings, the Company or any of their respective Affiliates.
Executive shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment and, except as
expressly provided herein, no amount payable hereunder shall be reduced by any
payments or benefits received from such subsequent employment.

g. Compliance with Section 409A of the Code. Notwithstanding anything herein to
the contrary, if, at the time of Executive’s termination of employment with the
Company, the Company has securities which are publicly traded on an established
securities market, and Executive is a “specified employee” (as defined in
Section 409A of the Code), and the deferral of the commencement of any payments
or benefits otherwise payable pursuant to Section 9 as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then, to the extent permitted by
Section 409A of the Code, the Company will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to Executive) until the date
that is six (6) months following Executive’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A of the Code),
provided that amounts which do not exceed the limits set forth in
Section 402(g)(1)(B) of the Code in the year of such termination shall be
payable immediately upon termination. If any payments or benefits are deferred
due to such requirements, such amounts will be paid in a lump sum to Executive
at the end of such six (6) month period. The Company shall consult with
Executive in good faith regarding the implementation of the provisions of this
Section 12(g). If the provisions of Section 5 or Section 6(a)(ii) (including the
provisions of the Deferred Share Agreement referenced therein), and any related
payments paid or payable pursuant to Section 9(e)(ii), result in the imposition
of any interest or additional taxes upon Executive under Section 409A(a)(1)(B)
of the Code, whether before or after termination of Executive’s employment,
Executive shall be entitled to an extra payment such that the amount retained by
Executive net of all applicable taxes (including the interest and additional
taxes imposed under Sections 409A(a)(1)(B) and 4999 of the Code) is equal to the
amount Executive would have retained net of all applicable taxes in the absence
of the imposition of liability for interest and additional taxes under
Section 409A(a)(1)(B) of the Code.

h. Indemnity. The Company, Texas Energy Future Holdings Limited Partnership and
Texas Energy Future Merger Sub Corp. shall indemnify and hold Executive harmless
for all acts and omissions occurring during his employment or service as a
member of the Board of the

 

14



--------------------------------------------------------------------------------

Company and of such other companies (as applicable), or both, to the maximum
extent provided under each of the Company’s and such other companies’ charters,
certificates of formation, limited partnership agreements, by-laws and
applicable law. During the Employment Term and for a term of six (6) years
thereafter, the Company, or any successor to the Company, and such other
companies, above, and their successors, shall purchase and maintain, at their
own expense, directors’ and officers’ liability insurance providing coverage for
Executive in the same amount as for members of the Board.

i. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of Executive’s death before receiving all amounts and benefits due to him
hereunder, such amounts shall be payable to Executive’s estate or as otherwise
provided under applicable benefit plans or arrangements.

j. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three (3) days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

If to Company to:   

Luminant Holding Company LLC

c/o Energy Future Holdings Corp.

1601 Bryan Street

Dallas, Texas 75201-3411

Attention: General Counsel

If to Holdings to:   

Energy Future Holdings Corp.

1601 Bryan Street

Dallas, Texas 75201-3411

Attention: General Counsel

If to Executive to:    The most recent address on file with the Company

k. Executive Representation. Executive hereby represents to Holdings and the
Company that the execution and delivery of this Agreement by Executive and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement,
separation agreement or other agreement or policy to which Executive is a party
or otherwise bound.

l. Captions; Section References. The captions included herein are for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. All references to sections of statutes, regulations or
rules shall be deemed to be references to any successor sections.

 

15



--------------------------------------------------------------------------------

m. Further Assurances. The parties shall, with reasonable diligence, do all
things and provide all reasonable assurances as may be required to complete the
transactions contemplated by this Agreement, and each party shall provide such
further documents or instruments required by any other party as may be
reasonably necessary or desirable to give effect to this Agreement and carry out
its provisions.

n. Cooperation. For a period of six (6) years after his termination, Executive
shall provide Executive’s reasonable cooperation in connection with any action
or proceeding (or any appeal from any action or proceeding) which relates to
events occurring during Executive’s employment hereunder, provided that the
Company shall use reasonable efforts to avoid material interference with
Executive’s business or personal activities. The Company shall pay all of
Executive’s reasonable expenses incurred in connection with providing such
cooperation.

o. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

p. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

q. Amendments. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ENERGY FUTURE HOLDINGS CORP. By:  

/s/ Riz Chand

Name:   Riz Chand Title:   SVP HR

 

LUMINANT HOLDING COMPANY LLC By:  

/s/ Riz Chand

Name:   Riz Chand Title:   SVP

 

EXECUTIVE:

/s/ David A. Campbell

David A. Campbell

 

17



--------------------------------------------------------------------------------

Exhibit I

ENERGY FUTURE HOLDINGS CORP. KEY EMPLOYEE

NON-QUALIFIED STOCK OPTION AGREEMENT

David Campbell

THIS AGREEMENT, dated as of [            ], 2008 (the “Grant Date”) is made by
and between Energy Future Holdings Corp., a Texas corporation (hereinafter
referred to as the “Company”), and the individual whose name is set forth on the
signature page hereof, who is an employee of the Company or a Subsidiary or
Affiliate of the Company, hereinafter referred to as the “Optionee”. Any
capitalized terms herein not otherwise defined in Article I shall have the
meaning set forth in the 2007 Stock Incentive Plan for Key Employees of Energy
Future Holdings Corp. and its Affiliates (the “Plan”).

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

WHEREAS, the Compensation Committee of the Board of the Company (or, if no such
committee is appointed, the Board or another duly authorized committee thereof)
(the “Committee”) has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Option provided for
herein to the Optionee as an incentive for increased efforts during his term of
office with the Company or its Subsidiaries or Affiliates, and has advised the
Company thereof and instructed the undersigned officers to issue said Option;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.

Section 1.1. Cause

“Cause” shall mean “Cause” as such term may be defined in any employment
agreement or change-in-control agreement in effect at the time of termination of
employment between the Optionee and the Company or any of its Subsidiaries or
Affiliates, or, if there is no such employment or change-in-control agreement,
“Cause” shall mean, with respect to an Optionee: (i) if, in carrying out his
duties to the Company, the Optionee engages in conduct that constitutes (a) a
material breach of his fiduciary duty to the Company or its shareholders
(including, without limitation a material breach or attempted breach of the
restrictive covenants under the Management Stockholder’s Agreement), (b) gross
neglect or (c) gross misconduct resulting in material economic harm to the
Company, provided that any such conduct described in (a), (b) or (c) is not
cured within ten (10) business days after the Optionee receives from the Company
written notice thereof, or (ii) Optionee’s conviction of, or entry of a plea of
guilty or nolo contendere for, a felony or other crime involving moral
turpitude.



--------------------------------------------------------------------------------

Section 1.2. Closing

“Closing” shall mean the time of the closing of the transactions contemplated by
the Merger Agreement.

Section 1.3 Closing Date

“Closing Date” shall have the same meaning as that term is defined in the Merger
Agreement.

Section 1.4 Disability

“Disability” shall mean “Disability” as such term is defined in any employment
agreement between the Optionee and the Company or any of its Subsidiaries, or,
if there is no such employment agreement, “Disability” shall mean the Optionee’s
physical or mental incapacitation and consequent inability for a period of six
consecutive months to perform the Optionee’s duties; provided, however, in the
event the Company temporarily replaces the Optionee, or transfers the Optionee’s
duties or responsibilities to another individual, on account of the Optionee’s
mental or physical impairment for a period of time which is covered by the
Company’s short term disability plan, the Optionee’s employment shall not be
deemed terminated by the Company and the Optionee shall not be able to resign
with Good Reason.

Section 1.5 Extended Exercise Date

“Extended Exercise Date” shall mean the earlier of: (i) the tenth anniversary of
the Grant Date; or (ii) the later of the date: (A) one hundred and eighty
(180) days following the date of an Optionee’s termination of employment with
the Company and all Service Recipients and (B) thirty (30) days following the
first date on which the Optionee could exercise the Option and immediately
resell the Shares acquired upon such exercise for cash consideration.

Section 1.6 Fair Market Value

“Fair Market Value” shall mean, for the purposes of the Plan and this Agreement
and notwithstanding the definition contained in the Plan: (i) if there is a
public market for the Shares on such date, the average of the high and low
closing bid prices of the shares of Common Stock on such stock exchange on which
the Shares are principally trading on the date in question, or, if there were no
sales on such date, on the closest preceding date on which there were sales of
Shares or, (ii) if there is no public market for the Shares, on a per Share
basis, the fair market value of the Common Stock on any given date, as
determined reasonably and in good faith by the Board, which shall not take into
account any minority interest discount and shall not take into account a
discount for illiquidity of shares of Common Stock held by an Optionee in excess
of any illiquidity discount applicable to shares of Common Stock generally;
provided that if the Board’s determination under this clause (ii) is not based
on a valuation completed by an independent valuation firm within the 6 months
preceding the Board’s determination, the Optionee may require the Company to
retain an independent valuation firm to determine the fair market value (and the
Company will bear the cost of such appraisal, unless the appraised value is 110%
or less of the fair market value as determined by the Board, in which case the
Optionee will bear the cost of such appraisal).

 

2



--------------------------------------------------------------------------------

Section 1.7 Fiscal Year

“Fiscal Year” shall mean each of the 2008, 2009, 2010, 2011 and 2012 fiscal
years of the Company.

Section 1.8 Good Reason

“Good Reason” shall mean “Good Reason” as such term may be defined in any
employment agreement or change-in-control agreement in effect at the time of
termination of employment between the Optionee and the Company or any of its
Subsidiaries or Affiliates, or, if there is no such employment or
change-in-control agreement, “Good Reason” shall mean (i) a reduction in the
Optionee’s base salary or the Optionee’s annual incentive compensation
opportunity (other than a general reduction in base salary or annual incentive
compensation opportunities that affects all salaried employees of the Company
equally); (ii) a transfer of the Optionee’s primary workplace by more than
thirty-five (35) miles from the current workplace; (iii) a substantial adverse
change in the Optionee’s duties and responsibilities; (iv) any material breach
by the Company of this Agreement, the Management Stockholder’s Agreement, or the
Optionee’s employment agreement; or (v) an adverse change in the Optionee’s line
of reporting to superior officers pursuant to the terms of his employment
agreement or change-in-control agreement; provided, however, removal of the
Optionee from the position of chief financial officer of the Company upon the
hiring of a successor, or any isolated, insubstantial and inadvertent failure by
the Company that is not in bad faith and is cured within ten (10) business days
after the Optionee gives the Company written notice of any such event set forth
above, shall not constitute Good Reason.

Section 1.9 Job Elimination

“Job Elimination” shall mean the termination of an Optionee’s employment without
Cause by the Company or any of its Subsidiaries or Affiliates in either of
Fiscal Year 2011 or 2012 due to the elimination of the Optionee’s job position,
to the extent determined by the Chief Executive Officer and approved by the
Committee.

Section 1.10 Liquidity Event

“Liquidity Event” shall mean the first to occur of any transaction or completion
of a series of transactions that results, directly or indirectly, in the Sponsor
Group or their Affiliates realizing in respect of their Shares cash and/or
publicly traded securities (includes shares of Common Stock held by the Sponsor
Group or their Affiliates, if then publicly traded and freely marketable
securities) having a market value that at least equals the Sponsor Return or the
Sponsor IRR, provided that if more than 25% of the aggregate amount realized is
in the form of publicly traded securities, no portion of such excess may be
taken into account in determining the Sponsor Return or Sponsor IRR until such
securities are sold for cash in accordance with Section 3.1(d).

Section 1.11 Management Stockholder’s Agreement

“Management Stockholder’s Agreement” shall mean that certain Management
Stockholder’s Agreement between the Optionee and the Company.

Section 1.12 Marketable Securities

“Marketable Securities” shall mean (i) prior to a public offering, the equity
securities of any acquiring entity that gains control of the Company or (ii) the
registered Shares of the Company following a public offering.

 

3



--------------------------------------------------------------------------------

Section 1.13 Measurement Date

“Measurement Date” shall mean any date upon which a Liquidity Event occurs.

Section 1.14 Merger Agreement

“Merger Agreement” shall mean the Agreement and Plan of Merger by and among TXU
Corp., Texas Energy Future Holdings Limited Partnership, and Texas Energy Future
Merger Sub Corp., dated February 25, 2007.

Section 1.15 Option

“Option” shall mean the aggregate of the Time Option and the Performance Option
granted under Section 2.1 of this Agreement.

Section 1.16 Parent

“Parent” shall mean Texas Energy Future Holdings Limited Partnership, a Delaware
Limited Partnership.

Section 1.17 Performance Option

“Performance Option” shall mean the right and option to purchase, on the terms
and conditions set forth herein, all or any part of an aggregate of the number
of shares of Common Stock set forth on the signature page hereof opposite the
term Performance Option.

Section 1.18 Retirement

“Retirement” shall mean the Optionee’s retirement at age 55 or over after having
been employed by the Company or a Subsidiary or Parent for at least ten
(10) consecutive years (with at least five consecutive years of employment
following the Closing Date).

Section 1.19 Secretary

“Secretary” shall mean the Secretary of the Company.

Section 1.20 Sponsor IRR

“Sponsor IRR” shall mean an amount equal to a pretax compounded annual internal
rate of return of at least 20% on the aggregate amount paid by the Sponsor Group
for all of their Shares. For the avoidance of doubt, (a) any calculation of
Sponsor IRR will take into account cash dividends or other cash distributions
paid on Shares, as well as the value of the Shares if and when they become
publicly traded, and (b) Sponsor IRR will not be calculated taking into account
the receipt by the Sponsor Group or any of their Affiliates of any management,
monitoring, transaction or other fees payable to such parties by the Company or
any of its Subsidiaries.

 

4



--------------------------------------------------------------------------------

Section 1.21 Sponsor Return

“Sponsor Return” shall mean, on any given date, an amount equal to the product
of 3.0 (3.5 in respect of Fiscal Years 2016 and 2017) times the aggregate amount
paid by the Sponsor Group for all of their Shares. For the avoidance of doubt,
(a) any calculation of Sponsor Return will take into account cash dividends or
other cash distributions paid on Shares, as well as the value of the Shares if
and when they become publicly traded, and (b) Sponsor Return will not be
calculated taking into account the receipt by the Sponsor Group or any of their
Affiliates of any management, monitoring, transaction or other fees payable to
such parties by the Company or any of its Subsidiaries.

Section 1.22 Time Option

“Time Option” shall mean the right and option to purchase, on the terms and
conditions set forth herein, all or any part of an aggregate of the number of
shares of Common Stock set forth on the signature page hereof opposite the term
Time Option.

ARTICLE II

GRANT OF OPTIONS

2.1 Grant of Options

For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Optionee the following Stock Options: (a) the Time
Option and (b) the Performance Option, in each case on the terms and conditions
set forth in this Agreement.

2.2 - Exercise Price

Subject to Section 2.4, the exercise price of the shares of Common Stock covered
by the Option (the “Exercise Price”) shall be equal to [$5.00] per Share.1

2.3 - No Guarantee of Employment

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without cause, subject to the applicable provisions of, if any, the Optionee’s
employment agreement with the Company or offer letter provided by the Company to
the Optionee.

2.4 - Adjustments to Option

The Option shall be subject to the adjustment provisions of Sections 8 and 9 of
the Plan, provided, however, that in the event of the payment of an
extraordinary dividend by the Company to its

 

 

1

To equal the Fair Market Value on the Grant Date as determined by the Board or
its designee pursuant to the Plan and certain other agreements related to the
Plan. If value is in excess of $5.00, the parties will cooperate in good faith
to maintain as closely as possible the intended economics in a manner that
complies with Section 409A. If the value is less than $5.00, then the Options
shall be granted with an Exercise Price of $5.00 per share.

 

5



--------------------------------------------------------------------------------

stockholders, then: the Exercise Price of the Option shall be reduced by the
amount of the dividend paid, but only to the extent the Committee determines it
to be permitted under applicable tax laws and not have adverse tax consequences
to the Optionee under Section 409A of the Code; and, if such reduction cannot be
fully effected due to such tax laws without adverse tax consequences to the
Optionee, then the Company shall pay to the Optionee a cash payment, on a per
Share basis, equal to the balance of the amount of the dividend not permitted to
be applied to reduce the Exercise Price of the applicable Option as follows:
(a) for each Share subject to a vested Option, immediately upon the date of such
dividend payment; and (b), for each Share subject to an unvested Option, on the
date on which such Option becomes vested and exercisable with respect to such
Share.

ARTICLE III

PERIOD OF EXERCISABILITY

Section 3.1 - Commencement of Exercisability

(a) So long as the Optionee continues to be employed by the Company or any other
Service Recipients, the Option shall become exercisable pursuant to the
following schedules:

(i) Time Option. The Time Option shall become vested and exercisable with
respect to 20% of the Shares subject to such Option on each of the first five
anniversaries of the Closing Date.

(ii) Performance Option. The Performance Option shall be eligible to become
vested and exercisable as to 20% of the Shares subject to such Option at the end
of each of the five Fiscal Years if the Company, on a consolidated basis,
achieves its annual EBITDA targets as set forth in Schedule A attached hereto
(each an “EBITDA Target”) for the given Fiscal Year. Notwithstanding the
foregoing, in the event that an EBITDA Target is not achieved in a particular
Fiscal Year, then that portion of the Performance Option that was eligible to
vest but failed to vest due to the Company’s failure to achieve its EBITDA
Target shall nevertheless vest and become exercisable at the end of either of
the two immediately subsequent Fiscal Years if the applicable two- or three-year
cumulative EBITDA Target (each a “Cumulative EBITDA Target”) set forth on
Schedule A attached hereto is achieved on a cumulative basis at the end of
either of the two immediately subsequent Fiscal Years with respect to a Fiscal
Year completed no more than two years prior to the then completed Fiscal Years;
provided that, in the event that an EBITDA Target is not achieved in either of
Fiscal Years 2011 or 2012, then that portion of the Performance Option that was
eligible to vest but failed to vest due to the Company’s failure to achieve its
EBITDA Target or the applicable Cumulative EBITDA Target shall nevertheless vest
and become exercisable at the end of either of the two immediately subsequent
fiscal years of the Company if the budgeted EBITDA target set by the Board and
the Committee in respect of such Fiscal Year of the Company is achieved and the
excess over such budgeted amount is sufficient to satisfy the shortfall from
Fiscal Year 2011 or 2012.

(b) Notwithstanding any of Section 3.1(a) above, upon the occurrence of a
termination of employment without Cause, termination of employment on account of
the Company or other applicable Service Recipient’s failure to renew the
Optionee’s existing employment agreement, or a resignation by the Optionee for
Good Reason following the occurrence of a Change in Control, the Time Option
shall become immediately exercisable as to 100% of the shares of Common Stock
subject to such Option immediately prior to the Change of Control; and

 

6



--------------------------------------------------------------------------------

(c) Notwithstanding any of Section 3.1(a) above, upon the occurrence of a
Liquidity Event, subject to the Optionee’s employment on the date of the event,
the Performance Option shall become immediately exercisable as to 100% of the
shares of Common Stock subject to such Option immediately prior to the Liquidity
Event (but only to the extent such Option has not otherwise terminated or become
exercisable). If immediate exercisability as to 100% of the shares of Common
Stock subject to the Option pursuant to the preceding sentence would cause the
Sponsor IRR and Sponsor Return not to be achieved, “100%” in the preceding
sentence shall be replaced with the maximum percentage so that either the
Sponsor IRR or Sponsor Return is achieved.

(d) In the event that the Sponsor Group receives Marketable Securities in an
event constituting a Measurement Date (including, following a public offering,
shares of Common Stock) in excess of more than 25% of the aggregate amount
realized in such event, (1) Sponsor IRR and Sponsor Return shall be initially
calculated at the time of the Measurement Date without regard to the value of
such Marketable Securities so received and such resulting Sponsor Return and
Sponsor IRR shall be used to determine vesting of Shares of Common Stock subject
to Performance Options in accordance with Section 3.1© above; and (2) if the
Sponsor Return and/or Sponsor IRR as calculated in (1) above do not result in
100% vesting of the outstanding exercisable Shares of Common Stock subject to
such Option immediately prior to the Measurement Date, Sponsor Return and
Sponsor IRR shall be recalculated upon each direct or indirect disposition of
such Marketable Securities by the Sponsor Group for cash, discounting the cash
received to determine its present value at the time of the Measurement Date. If
such recalculated Sponsor IRR and/or Sponsor Return would have resulted in 100%
vesting of all Shares of Common Stock subject to Performance Options at the time
of the Measurement Date, then all such Options shall immediately vest; provided,
however, that any Optionee whose employment is terminated without Cause by the
Company or as a result of the Company or other applicable Service Recipient’s
failure to renew his employment agreement, or who terminates his employment with
Good Reason, such Optionee’s Performance Options having been forfeited or
cancelled between the occurrence of the Measurement Date and the subsequent
vesting of such Performance Options, in accordance with this Section 3.1(d),
shall be entitled to the difference between the price per Share paid on the
Measurement Date and the strike price of the Performance Options that were so
cancelled or forfeited.

(e) Notwithstanding the foregoing, no Option shall become exercisable as to any
additional shares of Common Stock following the termination of employment of the
Optionee for any reason and any Option, which is unexercisable as of the
Optionee’s termination of employment, shall immediately expire without payment
therefor.

Section 3.2 – Expiration of Option

Except as otherwise provided in Section 5 or 6 of the Management Stockholder’s
Agreement, the Optionee may not exercise the Option to any extent after the
first to occur of the following events:

(a) The tenth anniversary of the Grant Date so long as the Optionee remains
employed with the Company or any Service Recipient through such date;

(b) The first anniversary of the date of the Optionee’s termination of
employment with the Company and all Service Recipients, if the Optionee’s
employment is terminated by reason of death or Disability;

(c) Immediately upon the date of an Optionee’s termination of employment by the
Company and all Service Recipients for Cause;

 

7



--------------------------------------------------------------------------------

(d) Thirty (30) days after the date of an Optionee’s resignation from employment
with the Company and all Service Recipients without Good Reason (except due to
death or Disability);

(e) One hundred and eighty (180) days after the date of: (i) an Optionee’s
resignation from employment with the Company and all Service Recipients for Good
Reason; (ii) an Optionee’s Retirement; or (iii) an Optionee’s termination of
employment by the Company and all Service Recipients without Cause (for any
reason other than as set forth in Sections 3.2(b) or 3.2(g)), including upon
nonrenewal of Optionee’s existing employment agreement by the Company or other
applicable Service Recipient, in the event such termination listed in (i), (ii),
or (iii) occurs prior to the fifth anniversary of the Closing Date;

(f) The Extended Exercise Date in the event of (i) an Optionee’s resignation
from employment with the Company and all Service Recipients for Good Reason;
(ii) an Optionee’s Retirement; or (iii) an Optionee’s termination of employment
by the Company and all Service Recipients without Cause (for any reason other
than as set forth in Sections 3.2(b) or 3.2(g)), including upon nonrenewal of
Optionee’s existing employment agreement by the Company or other applicable
Service Recipient, and any such termination listed in (i), (ii), or (iii) occurs
on or after the fifth anniversary of the Closing Date;

(g) The Extended Exercise Date in the event of an Optionee’s Job Elimination;

(h) Immediately upon the date of an Optionee’s breach of the provisions
Section 22(a)(ii) of the Management Stockholder’s Agreement; or

(i) At the discretion of the Company, if the Committee so determines pursuant to
Section 9 of the Plan.

Notwithstanding the foregoing, the time periods set forth in this Section 3.2
shall not begin to run with respect to Performance Options that vest in
accordance with Section 3.1(a)(ii) above until the time at which the Board
certifies the financial statements for the Company for the Fiscal Year
immediately preceding the Fiscal Year in which, or for the Fiscal Year in which,
termination of employment occurs.

ARTICLE IV

EXERCISE OF OPTION

Section 4.1 – Person Eligible to Exercise

During the lifetime of the Optionee, only the Optionee (or his duly authorized
legal representative) may exercise an Option or any portion thereof. After the
death of the Optionee, any exercisable portion of an Option may, prior to the
time when an Option becomes unexercisable under Section 3.2, be exercised by his
personal representative or by any person empowered to do so under the Optionee’s
will or under the then applicable laws of descent and distribution.

Section 4.2 – Partial Exercise

Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

 

8



--------------------------------------------------------------------------------

Section 4.3 – Manner of Exercise

An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.2:

(a) Notice in writing signed by the Optionee or the other person then entitled
to exercise the Option or portion thereof, stating that the Option or portion
thereof is thereby exercised, such notice complying with all applicable rules
established by the Committee;

(b) (i) Full payment (in cash, by check, or by a combination thereof or through
tender of previously owned Shares (any such Shares valued at Fair Market Value
on the date of exercise) that the Participant has held for at least six months
(or such other period as may be required by the Company’s accountants but only
to the extent required to avoid liability accounting under FAS 123® or any
successor standard thereto)) for the shares with respect to which such Option or
portion thereof is exercised or (ii) indication that the Optionee elects to have
the number of Shares that would otherwise be issued to the Optionee reduced by a
number of Shares having an equivalent Fair Market Value to the payment that
would otherwise be made by the Optionee to the Company pursuant to clause (i) of
this subsection (b);

(c) (i) Full payment (in cash or by check or by a combination thereof) to
satisfy the minimum withholding tax obligation with respect to which such Option
or portion thereof is exercised; (ii) notice in writing that the Optionee elects
to have the number of Shares that would otherwise be issued to the Optionee
reduced by a number of Shares having an equivalent Fair Market Value to the
payment that would otherwise be made by the Optionee to the Company pursuant to
clause (i) of this subsection ©;

(d) A bona fide written representation and agreement, in a form satisfactory to
the Committee, signed by the Optionee or other person then entitled to exercise
such Option or portion thereof, stating that the shares of Common Stock are
being acquired for his own account, for investment and without any present
intention of distributing or reselling said shares or any of them except as may
be permitted under the Securities Act of 1933, as amended (the “Act”), and then
applicable rules and regulations thereunder, and that the Optionee or other
person then entitled to exercise such Option or portion thereof will indemnify
the Company against and hold it free and harmless from any loss, damage, expense
or liability resulting to the Company if any sale or distribution of the shares
by such person is contrary to the representation and agreement referred to
above; provided, however, that the Committee may, in its reasonable discretion,
take whatever additional actions it deems reasonably necessary to ensure the
observance and performance of such representation and agreement and to effect
compliance with the Act and any other federal or state securities laws or
regulations; and

(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares. Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (d) above and the agreements herein.
The written representation and agreement referred to in subsection (d) above
shall, however, not be required if the shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such shares.

 

9



--------------------------------------------------------------------------------

Section 4.4 – Conditions to Issuance of Stock Certificates

The shares of stock deliverable upon the exercise of an Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares, which have then been reacquired by the Company. Such shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased (if
certified, or if not certified, register the issuance of such shares on its
books and records) upon the exercise of an Option or portion thereof prior to
fulfillment of all of the following conditions.

(a) The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its reasonable and good faith
discretion, determine to be necessary or advisable;

(b) The execution by the Optionee of the Management Stockholder’s Agreement and
a Sale Participation Agreement; and

(c) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

Section 4.5 – Rights as Stockholder

Except as otherwise provided in Section 2.4 of this Agreement, the holder of an
Option shall not be, nor have any of the rights or privileges of, a stockholder
of the Company in respect of any shares purchasable upon the exercise of the
Option or any portion thereof unless and until certificates representing such
shares shall have been issued by the Company to such holder or the Shares have
otherwise been recorded in the records of the Company as owned by such holder.

ARTICLE V

MISCELLANEOUS

Section 5.1 – Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Option. In its absolute discretion, the Board may at any time
and from time to time exercise any and all rights and duties of the Committee
under the Plan and this Agreement.

Section 5.2 – Option Not Transferable

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his successors
in interest or shall be subject to

 

10



--------------------------------------------------------------------------------

disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.1 shall not prevent transfers by will or by the
applicable laws of descent and distribution.

Section 5.3 – Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5.3 either party
may hereafter designate a different address for notices to be given to him. Any
notice, which is required to be given to the Optionee, shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.3. Any notice shall have been deemed duly
given when (i) delivered in person, (ii) enclosed in a properly sealed envelope
or wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service, or (iii) enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with fees prepaid) in an office regularly maintained by
FedEx, UPS, or comparable non-public mail carrier.

Section 5.4 – Titles; Pronouns

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement. The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

Section 5.5 – Applicability of Plan, Management Stockholder’s Agreement and Sale
Participation Agreement

The Option and the shares of Common Stock issued to the Optionee upon exercise
of the Option shall be subject to all of the terms and provisions of the Plan,
the Management Stockholder’s Agreement and a Sale Participation Agreement, to
the extent applicable to the Option and such Shares.

Section 5.6 – Amendment

Subject to Section 10 of the Plan, this Agreement may be amended only by a
writing executed by the parties hereto, which specifically states that it is
amending this Agreement.

Section 5.7 – Governing Law

The laws of the State of Texas shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

Section 5.8 – Arbitration

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the

 

11



--------------------------------------------------------------------------------

American Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Dallas, Texas metropolitan area.
The decision of the arbitrator shall be final and binding upon all parties
hereto and shall be rendered pursuant to a written decision, which contains a
detailed recital of the arbitrator’s reasoning. Judgment upon the award rendered
may be entered in any court having jurisdiction thereof. Each party shall bear
its own legal fees and expenses, unless otherwise determined by the arbitrator.

[Signatures on next page.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

ENERGY FUTURE HOLDINGS CORP. By:  

 

Its:  

 



--------------------------------------------------------------------------------

Option Grants:

 

Aggregate number of shares of Common Stock for which the Time Option granted
hereunder is exercisable:   2,000,000 Aggregate number of shares of Common Stock
for which the Performance Option granted hereunder is exercisable:   2,000,000
Exercise Price of all Options:  

[$5.00]* per share

Grant Date:  

[             ], 2008

 

 

  OPTIONEE:            

 

       David Campbell        ADDRESS:

 

 

* To equal the Fair Market Value on the Grant Date as determined by the Board or
its designee pursuant to the Plan and certain other agreements related to the
Plan. If value is in excess of $5.00, the parties will cooperate in good faith
to maintain as closely as possible the intended economics in a manner that
complies with Section 409A. If the value is less than $5.00, then the Options
shall be granted with an Exercise Price of $5.00 per share.

 

14



--------------------------------------------------------------------------------

Exhibit II

DEFERRED SHARE AGREEMENT

This Deferred Share Agreement, dated as of May     , 2008 (this “Agreement”) by
and among Energy Future Holdings Corp. (“Parent”) and David A. Campbell (the
“Executive”).

WHEREAS, the Executive is employed by Parent and Luminant Holding Company LLC
(“Luminant”), a subsidiary of Parent, pursuant to an employment agreement dated
May 9, 2008 (the “Employment Agreement”);

WHEREAS, in connection with Executive’s continued employment with Parent and
Luminant, Parent has agreed to deliver 500,000 shares of common stock, no par
value, of Parent (“Shares”) on the Distribution Date, as defined below;

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:

ARTICLE I

DEFERRED SHARE AWARD

1.1 Number of Shares. Parent shall deliver 500,000 Shares to the Executive on
the Distribution Date; provided, however, that if, after the date hereof and
prior to the Distribution Date, there is a merger, spin-off, stock dividend,
recapitalization, reorganization, stock split or other similar event that
results in an adjustment to an outstanding Share, the number of Shares to be
delivered on the Distribution Date pursuant to Section 1.1 shall be adjusted by
the Board of Directors of Parent (or a committee thereof) in a manner which is
necessary to reflect the effect of such event on the Shares, consistent with the
treatment of stockholders of Parent.

1.2 Distribution Date.

(a) The Shares shall be delivered to the Executive on the “Distribution Date”,
which, subject to Section 3.3 below, shall be the earlier of the following
dates:

(1) the occurrence of Executive’s separation of service for any reason, or, if
necessary to meet the distribution requirement of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the date that is six months and
one day following such separation; and

(2) the later of January 2, 2009 or the occurrence of a change in the ownership
or effective control of Parent, or in the ownership of a substantial portion of
the assets of Parent;

in each case within the meaning of, and interpreted in a manner consistent with
regulations under, Section 409A of the Code.



--------------------------------------------------------------------------------

(b) In the event of the Executive’s death, any distribution to which the
Executive would be entitled shall be made to the Executive’s estate or in
accordance with the Executive’s will, the designated beneficiary.

1.3 Dividends. If there is any dividend or distribution in respect of
outstanding Shares, the Executive shall be entitled to receive a payment in
respect of the Shares in the amount and form, and at the time, that such payment
would have been made had the Executive actually held the underlying Shares,
subject to applicable withholding taxes.

1.4 Right to Diversify. If, prior to the Distribution Date, any of the Shares,
had they been delivered to the Executive, would be released from the transfer
restrictions contained in the Management Stockholders Agreement and could have
been sold by the Executive without violation of applicable law or Parent’s
trading policy, then upon and following the time of such release, the Executive
shall have the right (a “Diversification Right”), exercisable by written notice
to Parent and subject to reasonable administrative limitations, to convert his
right to receive any or all of the Shares on the Distribution Date into a right
to receive cash on the Distribution Date. In addition, the Executive shall have
a Diversification Right with respect to any Shares that he would have been
permitted to sell under the Sale Participation Agreement had he actually owned
the Shares. In the event the Executive exercises a Diversification Right with
respect to any Shares, the cash to be delivered to him on the Distribution Date
shall equal the Fair Market Value (as defined in the Management Stockholders
Agreement) of the Shares as to which the Diversification Right was exercised on
the date of such exercise, as subsequently credited with investment returns
based on notional investments as selected by the Executive from time to time
following exercise of the Diversification Right from among those that Parent
shall make available from among those notional investments under any
nonqualified deferred compensation plan then maintained by Parent (or, if no
such notional investments are made available, with compound annual interest
equal to the prevailing prime rate plus 2 percentage points, but in no event
shall it exceed Parent’s borrowing rate).

ARTICLE II

ADDITIONAL AGREEMENTS

2.1 Additional Agreements. Simultaneously with the execution of this Agreement,
the parties shall execute a Management Stockholders Agreement and a Sale
Participation Agreement each of which shall apply to the Shares subject to this
Agreement

2.2 Special Put Right. If the Executive’s employment with Parent and Luminant
terminates for any reason prior to January 31, 2009, other than for Cause (as
defined in the Employment Agreement), he shall have the right (but not the
obligation) to sell to Parent all (but not less than all) of the Shares
delivered pursuant to Section 1.2 for a purchase price of $2,500,000 (the
“Special Put Right”). In the event the Executive intends to exercise the Special
Put Right, he shall send written notice, postmarked on or prior to the sixtieth
day following termination of his employment, to Parent of his intention to sell
the Shares in exchange for the

 

16



--------------------------------------------------------------------------------

applicable purchase price (“Put Option Notice”). The completion of the purchase
shall take place at the principal office of Parent no later than the twentieth
business day (such date to be determined by Parent) after the giving of the Put
Option Notice. The applicable purchase price shall be paid by delivery to the
Executive of a check payable to the order of the Executive against delivery of
duly executed stock powers transferring the Shares.

ARTICLE III

TAX MATTERS

3.1 Tax Withholding and Reporting. Upon any Distribution Date, Parent shall be
entitled to withhold from any payment or distribution to the Executive an amount
necessary to satisfy applicable withholding taxes that become due by reason of
such payment or distribution. Parent acknowledges that for income tax purposes,
the Executive will not include into income any amount payable on the
Distribution Date until payment is actually made on the Distribution Date.
Parent shall report and file all Parent tax returns and information reports
(including Form W-2) consistent with such position.

3.2 Delivery Before Liquidity. If, on the Distribution Date, (i) Shares are to
be delivered to the Executive, and (ii) the Executive cannot resell promptly
within a reasonable time thereafter such Shares either because there is no
public market for the Shares, or the Executive is restricted under the
Management Stockholders Agreement, Parent trading policies or applicable
securities law from selling the Shares, Parent shall, immediately repurchase
such number of Shares that, on the Distribution Date, have a Fair Market Value
equal to the minimum statutory tax withholding obligation attributable to
delivery of the Shares.

3.3 Tax Assessment Prior to Distribution Date. If there is a final tax
assessment against the Executive that any amount otherwise payable under this
Agreement is taxable in a year prior to the year that includes the Distribution
Date, Parent shall immediately pay or distribute the cash or Shares that
otherwise would have been paid or delivered on the Distribution Date, and if the
Executive cannot promptly within a reasonable time thereafter resell such Shares
either because there is no public market for the Shares, or the Executive is
restricted under the Management Stockholders Agreement, Parent trading policies
or applicable securities law from selling the Shares, Parent shall immediately
repurchase such number of Shares that, on the Distribution Date, have a Fair
Market Value equal to the amount of such tax assessment (or, if such assessment
exceeds the Fair Market Value of all of the Shares, then all of the Shares will
be repurchased).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent hereby represents and warrants to the Executive as of the date hereof and
the date of the Closing that:

4.1 Corporate Existence and Power. Parent is a corporation duly formed, validly
existing and in good standing under the laws of the State of Delaware.

 

17



--------------------------------------------------------------------------------

4.2 Authorization. The execution, delivery and performance by Parent of this
Agreement and the consummation of the transactions contemplated hereby are
within Parent’s corporate powers and have been duly authorized by all necessary
action on the part of Parent. This Agreement has been duly and validly executed
and delivered by Parent. Assuming this Agreement is the valid and binding
agreement of each of the Executive, this Agreement constitutes the legal, valid
and binding agreement of Parent, enforceable against Parent in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement or creditors’ rights generally and general equitable principles.

4.3 Noncontravention. The execution, delivery and performance by Parent of this
Agreement does not and will not (a) violate the certificate of incorporation of
Parent, (b) violate any law, rule, regulation, judgment, injunction, order or
decree applicable to or binding upon Parent, (c) require any consent or other
action by any person under, constitute a default under (with due notice or lapse
of time or both), or give rise to any right of termination, cancellation or
acceleration of any right or obligation of Parent or to a loss of any benefit to
which Parent is entitled under any provisions of any agreement or other
instrument binding upon Parent or any of its assets or properties or (d) result
in the creation or imposition of any material mortgage, lien, pledge, charge,
security interest or encumbrance on any property or asset of Parent.

4.4 Valid Issuance of Securities. The Shares which may be issued to the
Executive hereunder will, when issued and delivered in accordance with the terms
hereof, have been duly and validly authorized and issued and will be fully paid
and nonassessable.

ARTICLE V

MISCELLANEOUS

5.1 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid or (d) one
(1) business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to such party’s address as set forth below or at
such other address or to such other person as the party shall have furnished to
each other party in writing in accordance with this provision:

if to Parent, to:

Energy Future Holdings Corp.

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

 

18



--------------------------------------------------------------------------------

New York, New York 10019

Attention: Marc Lipschultz

Facsimile: (212) 750-0003

and

TPG Capital, L.P.

301 Commerce Street, Suite 3300

Forth Worth, Texas 76102

Attention: Clive Bode

Facsimile: (817) 871-4000

with copies to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Andrew W. Smith

Facsimile: (212) 455-2502

if to the Executive, at the Executive’s address on file with Parent.

5.2 Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

5.3 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of (a) Parent, in the case of assignment, delegation or transfer of any
rights or obligations hereunder by the Executive, and (b) the Executive, in the
case of assignment, delegation or transfer of any rights or obligations
hereunder by Parent.

5.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, without giving effect to any
otherwise governing principles of conflicts of law.

5.5 Jurisdiction; Arbitration.

(a) In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules by a single independent arbitrator.

 

19



--------------------------------------------------------------------------------

Such arbitration process shall take place in Dallas, Texas. The decision of the
arbitrator shall be final and binding upon all parties hereto and shall be
rendered pursuant to a written decision, which contains a detailed recital of
the arbitrator’s reasoning. Judgment upon the award rendered may be entered in
any court having jurisdiction thereof.

(b) In the event of any arbitration or other disputes with regard to this
Agreement or any other document or agreement referred to herein, each party to
this Agreement shall pay its own legal fees and expenses, unless otherwise
determined by the arbitrator. If the Executive substantially prevails on any of
his substantive legal claims, then Parent shall reimburse all legal fees and
arbitration fees incurred by the Executive to arbitrate the dispute.

5.6 Waiver Of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

5.7 Counterparts; Third Party Beneficiaries. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. No
provision of this Agreement shall confer upon any person other than the parties
hereto any rights or remedies hereunder.

5.8 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to the subject matter of this Agreement.

5.9 Captions. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof.

5.10 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by law.

[Remainder of page intentionally left blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first above written.

 

ENERGY FUTURE HOLDINGS CORP. By:  

 

Name:   Title:  

 

David Campbell

[Signature Page to Deferred Share Agreement]

 

21



--------------------------------------------------------------------------------

Final

Exhibit III

MANAGEMENT STOCKHOLDER’S AGREEMENT

David Campbell

This Management Stockholder’s Agreement (this “Agreement”) is entered into as of
May [ ], 2008 among Energy Future Holdings Corp. (formerly known as “TXU
Corp.”), a Texas corporation (the “Company”), Texas Energy Future Holdings
Limited Partnership, a Delaware limited partnership (“Parent”), and the
undersigned person (the “Management Stockholder”) (the Company, Parent and the
Management Stockholder being hereinafter collectively referred to as the
“Parties”). All capitalized terms not immediately defined are hereinafter
defined in Section 7(b) of this Agreement.

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of February 25,
2007 (the “Merger Agreement”), by and among Parent, Texas Energy Future Merger
Sub Corp, a Texas corporation and a direct wholly owned Subsidiary of Parent
(“Merger Sub”) and the Company, on October 10, 2007, Merger Sub merged with and
into the Company (the “Merger”), with the Company surviving the Merger and being
renamed “Energy Future Holdings Corp.”;

WHEREAS, in connection with the Merger, investment funds affiliated with
Kohlberg Kravis Roberts & Co. L.P., TPG Capital, L.P. and Goldman, Sachs & Co.
(collectively, the “Sponsor Group”), as well as other investors, contributed
certain funds to Parent in exchange for limited partnership units;

WHEREAS, as a result of the Merger and after giving effect to certain issuances
of stock in connection therewith, Parent owns, beneficially and of record, in
excess of 99% of the issued and outstanding shares of the Company’s common
stock, no par value (the “Common Stock”);

WHEREAS, the Management Stockholder has been selected by the Company to receive
(i) deferred stock units (“Deferred Stock Units”) representing a right to
receive shares of Common Stock at a future date, pursuant to a Deferred Share
Agreement entered into by and between the Company and the Management Stockholder
on or about the date hereof (the “Deferred Share Agreement”); and (ii) options
to purchase shares of Common Stock (the “Options”) pursuant to the terms set
forth below and the terms of the 2007 Stock Incentive Plan for Key Employees of
Energy Future Holdings Corp. and its Affiliates (the “Option Plan”) and the
Energy Future Holdings Corp. Key Employee Non-Qualified Stock Option Agreement
to be entered into by and between the Company and the Management Stockholder on
or about the date hereof (the “Stock Option Agreement”); and

WHEREAS, this Agreement is one of several other agreements (“Other Management
Stockholders Agreements”) which concurrently with the execution hereof or in the
future will be entered into between the Company and other individuals who are or
will be key employees of the Company or one of its Subsidiaries (collectively,
the “Other Management Stockholders”).



--------------------------------------------------------------------------------

NOW THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the Parties agree as follows:

1. Issuance of Deferred Stock Units and New Options.

a) Subject to the terms and conditions hereinafter set forth and as set forth in
the Deferred Share Agreement, the Company shall grant the Management Stockholder
Deferred Stock Units representing the right to receive the number of shares of
Common Stock as set forth in such Management Stockholder’s Deferred Share
Agreement.

b) Subject to the terms and conditions hereinafter set forth and as set forth in
the Option Plan and Stock Option Agreement, the Company will grant to the
Management Stockholder Options to acquire the number of shares of Common Stock
as set forth in such Management Stockholder’s Stock Option Agreement.

c) The Company shall have no obligation to sell any Common Stock to any person
who is a resident or citizen of a state or other jurisdiction in which the sale
of the Common Stock to him or her would constitute a violation of the securities
or “blue sky” laws of such jurisdiction.

2. Management Stockholder’s Representations, Warranties and Agreements.

a) The Management Stockholder agrees and acknowledges that he will not, directly
or indirectly, offer, transfer, sell, assign, pledge, hypothecate or otherwise
dispose of (any of the foregoing acts being referred to herein as a “transfer”)
any shares of Common Stock issuable upon settlement of the Deferred Stock Units
(“Deferred Stock”) or upon exercise of Options (“Option Stock”; together with
all Deferred Stock and any other Common Stock otherwise acquired and/or held by
the Management Stockholder Entities as of or after the date hereof, “Stock”),
except as provided in this Section 2(a) below and Section 3 hereof. If the
Management Stockholder is an Affiliate of the Company, the Management
Stockholder also agrees and acknowledges that he or she will not transfer any
shares of the Stock unless:

i) the transfer is pursuant to an effective registration statement under the
Securities Act of 1933, as amended, and the rules and regulations in effect
thereunder (the “Act”), and in compliance with applicable provisions of state
securities laws; or

ii) counsel for the Management Stockholder (which counsel shall be reasonably
acceptable to the Company) shall have furnished the Company with an opinion or
other advice, reasonably satisfactory in form and substance to the Company, that
no such registration is required because of the availability of an exemption
from registration under the Act and (B) if the Management Stockholder is a
citizen or resident of any country other than the United States, or the
Management Stockholder desires to effect any transfer in any such country,
counsel for the Management Stockholder (which counsel shall be reasonably
satisfactory to the Company) shall have furnished the Company with an opinion or
other advice reasonably satisfactory in form and substance to the Company to the
effect that such transfer will comply with the securities laws of such
jurisdiction.

 

23



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers of Stock are deemed to be in compliance with the Act and
this Agreement (including without limitation any restrictions or prohibitions
herein), and no opinion of counsel is required in connection therewith: (1) a
transfer made pursuant to Sections 3, 4, 5, 6 or 9 hereof, (2) a transfer
(x) upon the death or Disability of the Management Stockholder to the Management
Stockholder’s Estate or (y) to the executors, administrators, testamentary
trustees, legatees, immediate family members or beneficiaries of a person who
has become a holder of Stock in accordance with the terms of this Agreement;
provided that it is expressly understood that any such transferee shall be bound
by the provisions of this Agreement and if requested such transferee shall agree
in writing to be bound by the terms and conditions hereof as a “Management
Stockholder” with respect to the representations and warranties and other
obligations of this Agreement, (3) a transfer made after the Closing Date in
compliance with the federal securities laws to a Management Stockholder’s Trust;
provided that such transfer is made expressly subject to this Agreement and that
the transferee agrees in writing to be bound by the terms and conditions hereof
as a “Management Stockholder” with respect to the representations and warranties
and other obligations of this Agreement; and provided further that it is
expressly understood and agreed that if such Management Stockholder’s Trust at
any point includes any person or entity other than the Management Stockholder,
his spouse (or ex-spouse) or his lineal descendants (including adopted children)
such that it fails to meet the definition thereof as set forth in Section 7(b)
hereof, such transfer shall no longer be deemed in compliance with this
Agreement and shall be subject to 3(c) below and (4) a transfer made by the
Management Stockholder, with the Board’s approval, to the Company or any
Subsidiary of the Company.

b) The certificate (or certificates) representing the Stock, if any, shall bear
the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THE MANAGEMENT STOCKHOLDER’S AGREEMENT BETWEEN ENERGY FUTURE
HOLDINGS CORP. (THE “COMPANY”) AND THE MANAGEMENT STOCKHOLDER NAMED ON THE FACE
HEREOF OR THE SALE PARTICIPATION AGREEMENT BETWEEN SUCH MANAGEMENT STOCKHOLDER
AND TEXAS ENERGY FUTURE HOLDINGS LIMITED PARTNERSHIP, IN EACH CASE DATED AS OF
[MAY __,] 2008 (COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY)
AND ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”

c) The Management Stockholder acknowledges that he has been advised that (i) the
Stock is characterized as “restricted securities” under the Act inasmuch as they
are being acquired from the Company in a transaction not involving a Public
Offering and that under the Act (including applicable regulations) the Stock may
be resold without registration under the Act only in certain limited
circumstances, (ii) a restrictive legend in the form heretofore set forth shall
be placed on the certificates (if any) representing the Stock and (iii) a
notation shall be

 

24



--------------------------------------------------------------------------------

made in the appropriate records of the Company indicating that the Stock is
subject to restrictions on transfer and appropriate stop transfer restrictions
will be issued to the Company’s transfer agent with respect to the Stock.

d) If any shares of the Stock are to be disposed of in accordance with Rule 144
under the Act or otherwise, the Management Stockholder shall promptly notify the
Company of such intended disposition and shall deliver to the Company at or
prior to the time of such disposition such documentation as the Company may
reasonably request in connection with such sale and take any actions reasonably
requested by the Coordination Committee prior to any such sale (provided that
such instructions shall not have a disproportionate adverse impact on any
Management Stockholder vis-à-vis any other stockholders of the Company or
limited partners of Parent) and, in the case of a disposition pursuant to
Rule 144, shall deliver to the Company an executed copy of any notice on
Form 144 required to be filed with the SEC.

e) The Management Stockholder represents and warrants that (i) with respect to
the Stock, the Management Stockholder has received and reviewed the available
information relating to such Stock, including a Preliminary Confidential Private
Placement Memorandum and any supplements thereto, including having received and
reviewed the documents related thereto, certain of which documents set forth the
rights, preferences and restrictions relating to the Options and the Stock
underlying the Options and (ii) the Management Stockholder has been given the
opportunity to obtain any additional information or documents and to ask
questions and receive answers about such information and documents, the Company
and the business and prospects of the Company which the Management Stockholder
deems necessary to evaluate the merits and risks related to the Management
Stockholder’s investment in the Stock and to verify the information contained in
the information received as indicated in this Section 2(e), and the Management
Stockholder has relied solely on such information.

f) The Management Stockholder further represents and warrants that (i) the
Management Stockholder’s financial condition is such that the Management
Stockholder can afford to bear the economic risk of holding the Stock for an
indefinite period of time and has adequate means for providing for the
Management Stockholder’s current needs and personal contingencies, (ii) the
Management Stockholder can afford to suffer a complete loss of his or her
investment in the Stock, (iii) the Management Stockholder understands and has
taken cognizance of all risk factors related to the purchase of the Stock,
(iv) the Management Stockholder’s (taken with such Management Stockholder’s
representatives’) knowledge and experience in financial and business matters are
such that the Management Stockholder is capable of evaluating the merits and
risks of the Management Stockholder’s purchase of the Stock as contemplated by
this Agreement, (v) the Stock is being acquired by the Management Stockholder
for his or her own account, not as nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of the Act, and the
Management Stockholder has no present intention of selling or otherwise
distributing the Stock in violation of the Act, and (vi) at the time of this
offering, the Management Stockholder is (a) “an accredited investor”1 within the
meaning of

 

 

1

“Accredited Investors” include persons who come within the meaning of any of the
following categories at the time of sale of the Stock:

 

  •  

any director or executive officer of the Company;

 

25



--------------------------------------------------------------------------------

Rule 501(a) under the Securities Act that is willing and able to conduct an
independent investigation of the risks of investing in the Company and (b) an
employee, director or officer of the Company or one of its Subsidiaries.

3) Transferability of Stock.

a) The Management Stockholder agrees that he or she will not transfer any shares
of Stock at any time during the period commencing on the date hereof and ending
on the fifth anniversary of the Closing Date; provided, however, that during
such period, the Management Stockholder may transfer shares of Stock pursuant to
one of the following exceptions: (i) transfers permitted by Sections 5 or 6;
(ii) transfers permitted by clauses (2) and (3) of Section 2(a); (iii) a sale of
shares of Common Stock pursuant to Section 9; (iv) transfers permitted pursuant
to the Sale Participation Agreement or Deferred Share Agreement; (v) transfers
permitted by the Board or (vi) transfers to Parent or its designee (any such
exception, a “Permitted Transfer”); provided, further, that following the
consummation of a Qualified Public Offering and prior to the fifth anniversary
of the Closing Date, if the Selling Entities (as defined in the Sale
Participation Agreement) transfer, directly for cash or any other consideration
any shares of Common Stock owned by any such Selling Entity (other than pursuant
to the Registration Rights Agreement or to an Affiliate or to another limited
partner in Parent), the Management Stockholder shall be entitled to transfer
(without giving effect to any restrictions included above in this Section 3(a))
a number of shares of Common Stock, if any, that the Management Stockholder
would have been able to transfer in such sale pursuant to Section 2 of the Sale
Participation Agreement had it occurred prior to a Qualified Public Offering.

b) No transfer of any such shares in violation hereof shall be made or recorded
on the books of the Company and any such transfer shall be void ab initio and of
no effect.

c) No transfer of any shares of Stock shall be permitted or effected if such
transfer would cause the Company to be required to register the Common Stock
pursuant to Section 12(g)(1) of the Exchange Act.

d) Notwithstanding anything to the contrary herein, Parent may, at any time and
from time to time, waive the restrictions on transfers contained in
Section 3(a), whether such waiver is made prior to or after the transferee has
effected or committed to effect the transfer, or has notified the Sponsor Group
of such transfer or commitment to transfer. Any transfers made pursuant to such
waiver or which are later made subject to such a waiver shall, as of the date of
the waiver and at all times thereafter, not be deemed to violate any applicable
restrictions on transfers contained in this Agreement.

 

 

  •  

any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds $1 million; or

 

  •  

any natural person who for the two most recent years had an individual income in
excess of $200,000, or joint income with that person’s spouse in excess of
$300,000 and has a reasonable expectation of reaching that same level of income
in the current year.

 

26



--------------------------------------------------------------------------------

4. Right of First Refusal.

a) If, at any time after the fifth anniversary of the Closing Date and prior to
the earlier to occur of a Change in Control or consummation of a Qualified
Public Offering, the Management Stockholder proposes to transfer any or all of
the Management Stockholder’s Stock (any such transferee, the “ROFR Transferee”)
(other than any transfer pursuant to clauses (1), (2), (3) or (4) of
Section 2(a)), the Management Stockholder shall notify the Company in writing of
the Management Stockholder’s intention to transfer such Stock (such written
notice, a “ROFR Notice”). The ROFR Notice shall include a true and correct
description of the number of shares of Stock to be transferred and the material
terms of such proposed transfer (including the price and identity, including
name and address, of the proposed transferee) and a copy of any proposed
documentation to be entered into with any ROFR Transferee in respect of such
transfer) and shall contain an irrevocable offer to sell such Stock to the
Company or its designees (as provided below) (in the manner set forth below) at
a purchase price equal to the minimum price at which the Management Stockholder
proposes to transfer such Stock to any ROFR Transferee and on substantially the
same terms and conditions as the proposed transfer. At any time within twenty
(20) days after the date of the receipt by the Company of the ROFR Notice, the
Company shall have the right and option to purchase, or to arrange for a
Subsidiary, third party or Affiliate to purchase, all (but not less than all) of
the shares of Stock proposed to be transferred to a ROFR Transferee, pursuant to
Section 4(b).

b) The Company shall have the right and option to purchase, or to arrange for a
Subsidiary, third party or Affiliate to purchase, all of the shares of Stock
proposed to be transferred to any ROFR Transferee at a purchase price equal to
the minimum price at which the Management Stockholder proposes to transfer such
Stock to any ROFR Transferee and otherwise on substantially the same terms and
conditions as the proposed transfer (or, if the proposed transfer to any ROFR
Transferee includes any consideration other than cash, then at the sole option
of the Company, at the equivalent all cash price, determined in good faith by
the Board), by delivering (i) a certified bank check or checks in the
appropriate amount (or by wire transfer of immediately available funds, if the
Management Stockholder Entities provide to the Company wire transfer
instructions) and/or (ii) if the proposed transfer to any ROFR Transferee
includes any consideration other than cash, any such non-cash consideration, in
each case to be paid to the Management Stockholder at the principal office of
the Company against delivery of certificates or other instruments representing
the shares of Stock so purchased, appropriately endorsed by the Management
Stockholder. If at the end of the 20-day period, the Company has not tendered
(or caused to be tendered) the purchase price for such shares in the manner set
forth above, the Management Stockholder may, during the succeeding 60-day
period, sell not less than all of the shares of Stock proposed to be transferred
to any ROFR Transferee (subject to compliance with the other terms of this
Agreement) on terms no less favorable to the Management Stockholder than those
contained in the ROFR Notice. Promptly after such sale, the Management
Stockholder shall notify the Company of the consummation thereof and shall
furnish such evidence of the completion and time of completion of such sale and
of the terms thereof as may reasonably be requested by the Company. If, at the
end of sixty (60) days following the expiration of the 20-day period during
which the Company is entitled hereunder to purchase the Stock, the Management
Stockholder has not completed the sale of such shares of the Stock as aforesaid,
all of the restrictions on sale, transfer or assignment contained in this
Agreement shall again be in effect with respect to such shares of the Stock.

 

27



--------------------------------------------------------------------------------

c) Notwithstanding anything in this Agreement to the contrary, this Section 4
shall terminate and be of no further force or effect upon the earlier of
occurrence of a Change in Control or a Qualified Public Offering.

5) The Management Stockholder’s Right to Resell Stock and Options to the
Company.

a) Except as otherwise provided herein, if the Management Stockholder’s
employment with the Company (or, if applicable, any of its Subsidiaries or
Affiliates) terminates as a result of the death or Disability of the Management
Stockholder, then the applicable Management Stockholder Entity, shall, during
the later of the following: (x) the 365-day period following the date of such
termination for death or Disability or (y) if the Company has declared an Event
(as defined below) has occurred, the 30-day period following the date on which
the Management Stockholder Entity receives notice that an Event which was
declared by the Company while the Management Stockholder Entity held the Stock
no longer exists; provided, however, the Management Stockholder Entity shall not
be entitled to exercise the Management Stockholder’s rights pursuant to this
Section 5 unless the Management Stockholder Entity has held the Stock to be
resold pursuant to this Section 5 for at least six (6) months (including as a
result of net settlement as specified in Section 5(a)(ii) (the “Put Period”),
have the right to:

i) With respect to Stock (including Net Settled Stock, defined below), sell to
the Company, and the Company shall be required to purchase, on one occasion, all
of the shares of Stock then held by the applicable Management Stockholder
Entities at a per share price equal to the Fair Market Value on the Repurchase
Calculation Date;

ii) With respect to any outstanding vested Options, upon the occurrence of the
applicable event identified in this Section 5 giving rise to the Management
Stockholder’s rights hereunder, the Company shall deem the Management
Stockholder Entity to have exercised the outstanding vested Options, in
accordance with the terms of the relevant Stock Option Agreement, and be
entitled to receive from the Company, on one occasion, in exchange for all of
the outstanding vested Options then held by the applicable Management
Stockholder Entity, if any, a number of shares of Stock equal to the quotient of
(x) the product of (A) the excess, if any, of the Fair Market Value on the
Repurchase Calculation Date, over the Option Exercise Price and (B) the number
of shares then acquirable on exercise, divided by (y) the Fair Market Value on
the Repurchase Calculation Date, which Options shall be terminated in exchange
for such payment of shares of Stock (such shares of Stock, the “Net Settled
Stock”). In the event the foregoing amount is zero or a negative number, all
outstanding exercisable Options shall be automatically terminated without any
payment in respect thereof; and

iii) With respect to any outstanding unvested Options, all outstanding unvested
Options shall be terminated and cancelled without any payment in respect
thereof.

 

28



--------------------------------------------------------------------------------

b) In the event the applicable Management Stockholder Entities intend to
exercise their rights pursuant to Section 5(a), such Management Stockholder
Entities shall send written notice to the Company, at any time during the Put
Period, of their intention to sell shares of Stock (including Net Settled Stock)
in exchange for the payment referred to in Section 5(a)(i) and shall indicate
the number of shares of Stock (including Net Settled Stock) to be sold (the
“Redemption Notice”). The completion of the purchases shall take place at the
principal office of the Company no later than the twentieth Business Day (such
date to be determined by the Company) after the giving of the Redemption Notice.
The applicable Repurchase Price shall be paid by delivery to the applicable
Management Stockholder Entities, at the option of the Company, of a certified
bank check or checks in the appropriate amount payable to the order of each of
the applicable Management Stockholder Entities (or by wire transfer of
immediately available funds, if the Management Stockholder Entities provide to
the Company wire transfer instructions) against delivery of certificates or
other instruments representing the Stock so purchased.

c) Notwithstanding anything in this Section 5 to the contrary, if there exists
and is continuing a default or an event of default on the part of the Company or
any Subsidiary of the Company under any loan, guarantee or other agreement under
which the Company or any Subsidiary of the Company has borrowed money or if the
repurchase referred to in Section 5(a) (or Section 6 below, as the case may be)
would result in a default or an event of default on the part of the Company or
any Affiliate of the Company under any such agreement or if a repurchase would
reasonably be expected to be prohibited by the Texas Business Organization Code
(“TBOC”) or any federal or state securities laws or regulations (or if the
Company reincorporates in another state, the business corporation law of such
state) (each such occurrence being an “Event”), the Company shall not be
obligated to repurchase any of the Stock or the Options from the applicable
Management Stockholder Entities to the extent it would cause any such default or
would be so prohibited by the Event for cash but instead, with respect to such
portion with respect to which cash settlement is prohibited, may satisfy its
obligations with respect to the Management Stockholder Entities’ exercise of
their rights under Section 5(a) by delivering to the applicable Management
Stockholder Entity a note with a principal amount equal to the amount payable
under this Section 5 that was not paid in cash, having terms acceptable to the
Company’s (and its Affiliate’s, as applicable) lenders and permitted under the
Company’s (and its Affiliate’s, as applicable) debt instruments but which in any
event (i) shall be mandatorily repayable promptly and to the extent that an
Event no longer prohibits the payment of cash to the applicable Management
Stockholder Entity pursuant to this Agreement; and (ii) shall bear interest at a
rate equal to the effective rate of interest in respect of the Company’s U.S.
dollar-denominated subordinated public debt securities (including any original
issue discount).

d) Notwithstanding anything in this Agreement to the contrary, this Section 5
shall terminate and be of no further force or effect upon the earlier of (i) a
Change in Control, or (ii) the later of (x) the fifth anniversary of the Closing
Date or (y) the consummation of a Qualified Public Offering, except for any
payment obligation of the Company or transfer obligation of the Management
Stockholder Entities which has arisen prior to such termination date.

e) Notwithstanding the foregoing and subject to Section 5(d), if an Event exists
and is continuing for ninety (90) days after the date of the Redemption Notice,
the

 

29



--------------------------------------------------------------------------------

Management Stockholder Entities shall be permitted by written notice to rescind
any Redemption Notice with respect to that portion of the Stock (including Net
Settled Stock) repurchased by the Company from the Management Stockholder
Entities pursuant to this Section 5 with the note described above, to the extent
such note remains unpaid, and such repurchase shall be rescinded; provided that,
upon such rescission, such note shall be immediately canceled without any action
on the part of the Company or the Management Stockholder Entities, and
notwithstanding anything herein or in such note to the contrary, the Company
shall have no obligation to pay any amounts of principal or interest thereunder.

6) The Company’s Option to Purchase Stock (including Net Settled Stock) and
Options of the Management Stockholder Upon Certain Terminations of Employment.

a) Termination by the Management Stockholder without Good Reason. If, prior to
the fifth anniversary of the Closing Date the Management Stockholder’s active
employment with the Company (or, if applicable, its Subsidiaries or Affiliates)
is terminated by the Management Stockholder without Good Reason, other than on
account of death, Disability or Retirement (such event, a “Section 6(a) Call
Event”), then:

i) With respect to any Deferred Stock, the Company may purchase, on one
occasion, all or any portion of the shares of such Deferred Stock then held by
the applicable Management Stockholder Entities at a per share purchase price
equal to the Base Price (or, if higher, the Indirect Sale Price);

ii) With respect to any Option Stock or Net Settled Stock, the Company may
purchase, on one occasion, all or any portion of the shares of such Option Stock
or Net Settled Stock then held by the applicable Management Stockholder Entities
at a per share purchase price equal to the Fair Market Value of the Option Stock
or Net Settled Stock less 20% of the amount, if any, by which such Fair Market
Value exceeds exercise price paid for such Option Stock or Net Settled Stock
(which exercise price shall be zero with respect to the Net Settled Stock);

iii) With respect to any outstanding vested Options, upon the occurrence of a
Section 6(a) Call Event, the Company shall deem the Management Stockholder
Entity to have exercised the outstanding vested Options, in accordance with the
terms of the relevant Stock Option Agreement, and be entitled to receive from
the Company, on one occasion, Net Settled Stock in exchange for all of the
outstanding vested Options then held by the applicable Management Stockholder
Entity; and

iv) With respect to any outstanding unvested Options, all outstanding unvested
Options shall be automatically terminated without any payment in respect thereof
upon the occurrence of the Section 6(a) Call Event.

For the avoidance of any doubt, the termination of the Management Stockholder’s
active employment with the Company (or, if applicable, its Subsidiaries or
Affiliates) by the Management Stockholder without Good Reason upon or following
the fifth anniversary of the Closing Date shall not constitute a Section 6(a)
Call Event with respect to Stock or Options.

 

30



--------------------------------------------------------------------------------

b) Termination for Cause by the Company and other Call Events. If at any time
(i) the Management Stockholder’s active employment with the Company (or, if
applicable, its Subsidiaries or Affiliates) is terminated by the Company (or, if
applicable, its Subsidiaries or Affiliates) for Cause or (ii) within 18 months
following any termination of the Management Stockholder’s employment with the
Company (and/or, if applicable, its Subsidiaries or Affiliates), the Management
Stockholder engages in a Competing Business (such event under item (ii), a
“Section 6(b)(ii) Call Event” and each event described above under items (i) and
(ii), a “Section 6(b) Call Event”), then:

i) With respect to Stock or Net Settled Stock (and in the case of a
Section 6(b)(ii) Call Event, with respect to Option Stock only), the Company may
purchase, on one occasion, all or any portion of the shares of Stock then held
by the applicable Management Stockholder Entities at a per share purchase price
equal to the lesser of (x) Base Price (or other applicable price paid by such
Management Stockholder Entities for such Stock) and (y) the Fair Market Value of
the Stock; and

ii) With respect to any outstanding Options (whether vested or unvested), all
outstanding Options shall be automatically terminated without any payment in
respect thereof upon the occurrence of the Section 6(b) Call Event.

iii) Notwithstanding the foregoing, to the extent the Management Stockholder
engages in a Section 6(b)(ii) Call Event after the Management Stockholder has
exercised his or her outstanding Options and/or sold the underlying Option
Stock, Section 22(c) shall apply.

c) Call Notice. The Company shall have a period (the “Call Period”) of ninety
(90) days following the later to occur of (A) the date of any Call Event and
(B) (i) with respect to Option Stock and Net Settled Stock, the date on which
the Management Stockholder Entity has held the Stock most recently acquired to
be sold pursuant to this Section 6 for at least six (6) months, or (ii) with
respect to Deferred Stock, the date on which the Management Stockholder Entity
has held the Stock most recently acquired to be sold pursuant to this Section 6
for at least six (6) months following a termination for any reason other than a
termination without Good Reason, in which to give notice in writing to the
Management Stockholder of its election to exercise its rights and obligations
pursuant to this Section 6 (“Repurchase Notice”). The completion of the
purchases pursuant to the foregoing shall take place at the principal office of
the Company no later than the fifteenth Business Day after the giving of the
Repurchase Notice. The applicable Repurchase Price shall be paid by delivery to
the applicable Management Stockholder Entities of a certified bank check or
checks in the appropriate amount payable to the order of each of the applicable
Management Stockholder Entities (or by wire transfer of immediately available
funds, if the Management Stockholder Entities provide to the Company wire
transfer instructions) against delivery of certificates or other instruments
representing the Stock so purchased. For purposes of this Section 6, any
determination of Fair Market Value shall be made as of the Repurchase
Calculation Date.

d) Use of Note to Satisfy Call Payment. Notwithstanding any other provision of
this Section 6 to the contrary, if there exists and is continuing any Event, the
Company will, to the extent it has exercised its rights to purchase Stock
pursuant to this Section 6, in order to

 

31



--------------------------------------------------------------------------------

complete the purchase of any Stock pursuant to this Section 6, deliver to the
applicable Management Stockholder Entities (i) a cash payment for any amounts
payable pursuant to this Section 6 that would not cause an Event and (ii) a note
having the same terms as that provided in Section 5(c) above with a principal
amount equal to the amount payable but not paid in cash pursuant to this
Section 6 due to the Event. Notwithstanding the foregoing, if an Event exists
and is continuing for ninety (90) days from the date of the Section 6(b) Call
Event, the Management Stockholder Entities shall be permitted by written notice
to cause the Company to rescind any Repurchase Notice with respect to that
portion of the Stock repurchased by the Company from the Management Stockholder
Entities pursuant to this Section 6 with the note described in the foregoing
sentence, to the extent such note remains unpaid; provided that, upon such
rescission, such repurchase shall be immediately rescinded and such note shall
be immediately canceled without any action on the part of the Company or the
Management Stockholder Entities and, notwithstanding anything herein or in such
note to the contrary, the Company shall have no obligation to pay any amounts of
principal or interest thereunder.

e) Termination. Notwithstanding anything in this Agreement to the contrary, this
Section 6 shall terminate and be of no further force or effect upon the earlier
of (i) a Change in Control, or (ii) the later of (x) the fifth anniversary of
the Closing Date or (y) the consummation of a Qualified Public Offering, except
for any payment obligation of the Company or transfer obligation of the
Management Stockholder Entities which has arisen prior to such termination date.

7. Adjustment of Repurchase Price; Definitions.

a) Adjustment of Repurchase Price. In determining the applicable repurchase
price of the Stock and Options, as provided for in Sections 5 and 6, above,
appropriate adjustments shall be made for any stock dividends, splits,
combinations, recapitalizations or any other adjustment in the number of
outstanding shares of Stock in order to maintain, as nearly as practicable, the
intended operation of the provisions of Sections 5 and 6.

b) Definitions. All capitalized terms used in this Agreement and not defined
herein shall have the meaning ascribed to such terms in the Option Plan. Terms
used herein and as listed below shall be defined as follows:

“Act” shall have the meaning set forth in Section 2(a)(i) hereof.

“Affiliate” shall mean with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person;
provided, however, for purposes of this Agreement, Texas Energy Future
Co-Invest, LP shall not be deemed to be an Affiliate of the Sponsor Group or any
member of the Sponsor Group.

“Agreement” shall have the meaning set forth in the introductory paragraph.

“Base Price” shall mean $5.00 per share.

“Board” shall mean the board of directors of the Company, or any duly authorized
committee thereof.

 

32



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the state of New
York.

“Business Unit” means a discreet business or activity performed by the Company
or its Subsidiaries that is treated, or accounted for, as a separate operating
unit in which a Management Stockholder is employed; and furthermore, the sale of
a Business Unit may only trigger a Change in Control with respect to the
Management Stockholders employed by that Business Unit.

“Call Events” shall mean, collectively, Section 6(a) Call Events and
Section 6(b) Call Events.

“Call Period” shall have the meaning set forth in Section 6(c) hereof.

“Cause” shall mean “Cause” as such term may be defined in any employment
agreement or change-in-control agreement in effect at the time of termination of
employment between the Management Stockholder and the Company or any of its
Subsidiaries or Affiliates, or, if there is no such employment or
change-in-control agreement, “Cause” shall mean, with respect to a Management
Stockholder: (i) if, in carrying out his or her duties to the Company, the
Management Stockholder engages in conduct that constitutes (a) a material breach
of his or her fiduciary duty to the Company or its shareholders (including,
without limitation a material breach or attempted breach of the provisions of
Section 22 hereof), (b) gross neglect or (c) gross misconduct resulting in
material economic harm to the Company, provided that any such conduct described
in (a), (b) or (c) is not cured with in ten (10) Business Days after the
Management Stockholder receives from the Company written notice thereof, or
(ii) upon the conviction of the Management Stockholder, or the plea of guilty or
nolo contendere by the Management Stockholder to, a felony or a misdemeanor
involving moral turpitude.

“Change in Control” shall mean, in one or a series of related transactions,
(i) the sale of all or substantially all of the consolidated assets or capital
stock of the Company or Business Unit to a person (or group of persons acting in
concert) who is not an Affiliate of any member of the Sponsor Group; (ii) a
merger, recapitalization or other sale by the Company, any member of the Sponsor
Group or their Affiliates, to a person (or group of persons acting in concert)
of Common Stock that results in more than 50% of the Common Stock of the Company
(or any resulting company after a merger) being held by a person (or group of
persons acting in concert) that does not include any member of the Sponsor Group
or any of their respective Affiliates; or (iii) a merger, recapitalization or
other sale of Common Stock by the Company, any member of the Sponsor Group or
their Affiliates, after which the Sponsor Group owns less than 20% of the Common
Stock of, and has the ability to appoint less than a majority of the directors
to the Board of, the Company (or any resulting company after a merger); and with
respect to any of the events described in clauses (i) and (ii) above, such event
results in any person (or group of persons acting in concert) gaining control of
more seats on the Board than the Sponsor Group; provided that, notwithstanding
anything herein, such definition for Change in Control shall be deemed not to
include any reference to a Business Unit for the purposes of interpreting the
termination or applicability of any right of first refusal, piggy back,
tag-along, drag-along, put, call or other transfer restriction or right in this
Agreement or the Sale Participation Agreement.

 

33



--------------------------------------------------------------------------------

“Closing Date” shall mean the date of closing of the Merger pursuant to the
Merger Agreement.

“Common Stock” shall have the meaning set forth in the third recital.

“Company” shall have the meaning set forth in the introductory paragraph.

“Competing Business” shall mean any business that directly or indirectly
competes, at the relevant determination date, with one or more of the businesses
of the Company or its Subsidiaries in any geographic area where Parent, the
Company, or any of their respective Subsidiaries operates.

“Confidential Information” shall mean information: (i) disclosed to or known by
the Management Stockholder as a consequence of or through his employment with
the Company or any of its Affiliates; (ii) not publicly available or not
generally known outside the Company or any of its Affiliates; and (iii) that
relates to the business and development of the Company or any of its Affiliates.
Any information that does not meet each of the criteria listed above (in
subsections (i) – (iii)) shall not constitute Confidential Information. By way
of example, Confidential Information shall include but not be limited to the
following: all non-public information or trade secrets of the Company or any of
its Affiliates that gives the Company or any of its Affiliates a competitive
business advantage or the opportunity of obtaining such advantage, or disclosure
of which might be detrimental to the interests of the Company or any of its
Affiliates; information regarding the Company’s or any of its Affiliate’s
business operations, such as financial and sales data (including budgets,
forecasts, and historical financial data), operational information, plans, and
strategies; business and marketing strategies and plans for various products and
services; rate and regulatory strategy and plans; information regarding
suppliers, consultants, employees, and contractors; technical information
concerning products, equipment, services, and processes; procurement procedures;
pricing and pricing techniques; information concerning past, current and
prospective customers, investors, and business affiliates; plans or strategies
for expansion or acquisitions; budgets; research; trading methodologies and
terms; communications information; evaluations, opinions, and interpretations of
information and data; marketing and merchandising techniques; electronic
databases; models; specifications; computer programs; contracts; bids or
proposals; technologies and methods; training methods and processes;
organizational structure; personnel information; payments or rates paid to
consultants or other service providers; and the Company’s or any of its
Affiliates’ files, physical or electronic documents, equipment, and proprietary
data or material in whatever form including all copies of all such materials. By
way of clarification (but not limitation), information that the Management
Stockholder conceived or developed during his employment with the Company or any
of its Subsidiaries or learned from other employees or contractors of the
Company or any of its Subsidiaries that meets the definition of Confidential
Information shall be treated as such.

“Coordination Committee” shall be the coordination committee, if any,
established by the general partner of the Partnership to facilitate coordination
of certain transfers and dispositions of Common Stock.

 

34



--------------------------------------------------------------------------------

“Custody Agreement and Power of Attorney” shall have the meaning set forth in
Section 9(e) hereof.

“Deferred Share Agreement” shall have the meaning set forth in the fourth
recital.

“Deferred Stock” shall have the meaning set forth in Section 2(a) hereof.

“Deferred Stock Unit” shall have the meaning set forth in the fourth recital.

“Disability” shall mean “Disability” as such term is defined in any employment
agreement between the Management Stockholder and the Company or any of its
Subsidiaries, or, if there is no such employment agreement, “Disability” shall
mean the Management Stockholder’s physical or mental incapacitation and
consequent inability for a period of six consecutive months to perform the
Management Stockholder’s duties; provided, however, in the event the Company
temporarily replaces the Management Stockholder, or transfers the Management
Stockholder’s duties or responsibilities to another individual, on account of
the Management Stockholder’s mental or physical impairment for a period of time
which is covered by the Company’s short term disability plan, the Management
Stockholder’s employment shall not be deemed terminated by the Company and the
Management Stockholder shall not be able to resign with Good Reason.

“Drag Transaction” shall have the meaning ascribed to such term in the Sale
Participation Agreement.

“Effective Time” shall have the meaning set forth in the Merger Agreement.

“Event” shall have the meaning set forth in Section 5(c) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any successor section thereto).

“Exchange Agreement” shall have the meaning set forth in the fourth recital.

“Exercisable Option Shares” shall mean the number of shares of Common Stock
that, at the time that Redemption Notice or Repurchase Notice is delivered (as
applicable), could be purchased by the Management Stockholder upon exercise of
his or her outstanding and exercisable Options.

“Fair Market Value” means (i) if there is a public market for the shares on such
date, the average of the high and low closing bid prices of the shares of Common
Stock on such stock exchange on which the shares are principally trading on the
date in question, or, if there were no sales on such date, on the closest
preceding date on which there were sales of shares or, (ii) if there is no
public market for the shares, on a per share basis, the fair market value of the
Common Stock on any given date, as determined reasonably and in good faith by
the Board, which shall not take into account any minority interest discount and
shall not take into account a discount for illiquidity of shares of Common Stock
held by a Management Stockholder in excess of any illiquidity discount
applicable to shares of Common Stock generally; provided that if the Board’s
determination under this clause (ii) is not based on a valuation completed by an

 

35



--------------------------------------------------------------------------------

independent valuation firm within the 6 months preceding the Board’s
determination, the Management Stockholder or Management Stockholder’s Entities,
as applicable, may require the Company to retain an independent valuation firm
to determine the fair market value (and the Company will bear the cost of such
appraisal, unless the appraised value is 110% or less of the fair market value
as determined by the Board, in which case the Management Stockholder or the
Management Stockholder Entities, as applicable, will bear the cost of such
appraisal).

“Good Reason” shall mean “Good Reason” as such term may be defined in any
employment agreement or change-in-control agreement in effect at the time of
termination of employment between the Management Stockholder and the Company or
any of its Subsidiaries or Affiliates, or, if there is no such employment or
change-in-control agreement, “Good Reason” shall mean (i) a reduction in the
Management Stockholder’s base salary or the Management Stockholder’s annual
incentive compensation opportunity (other than a general reduction in base
salary or annual incentive compensation opportunities that affects all salaried
employees of the Company equally); (ii) a transfer of the Management
Stockholder’s primary workplace by more than thirty-five (35) miles from the
current workplace; (iii) a substantial adverse change in the Management
Stockholder’s duties and responsibilities; (iv) any material breach by the
Company of this Agreement, the Stock Option Agreement or the Management
Stockholder’s employment agreement; or (v) an adverse change in the Management
Stockholder’s line of reporting to superior officers pursuant to the terms of
his employment agreement or change-in-control agreement; provided, however, that
the removal of the Management Stockholder from the position of Chief Financial
Officer of the Company upon the hiring of a successor, or any isolated,
insubstantial and inadvertent failure by the Company that is not in bad faith
and is cured within ten (10) Business Days after the Management Stockholder
gives the Company written notice of any such event set forth above, shall not
constitute Good Reason.

“Indirect Sale Price” means the weighted average price per LP Unit at which
members of the Sponsor Group sell LP Units prior to December 31, 2009 in sales
(or series of related sales) to any transferee that is not an Affiliate of any
member of the Sponsor Group and which sales do not exceed the Indirect Sale
Threshold (with each such initially capitalized term in this definition having
the meanings set forth in the Sale Participation Agreement).

“Management Stockholder” shall have the meaning set forth in the introductory
paragraph.

“Management Stockholder Entities” shall mean the Management Stockholder’s Trust,
the Management Stockholder and the Management Stockholder’s Estate,
collectively.

“Management Stockholder’s Estate” shall mean the conservators, guardians,
executors, administrators, testamentary trustees, legatees or beneficiaries of
the Management Stockholder.

“Management Stockholder’s Trust” shall mean a partnership, limited liability
company, corporation, trust, private foundation or custodianship, the
beneficiaries of which may include only the Management Stockholder, his or her
spouse (or ex-spouse) or his or her lineal descendants (including adopted) or,
if at any time after any such transfer there shall be no then living spouse or
lineal descendants, the ultimate beneficiaries of any such trust or to the
estate of a deceased beneficiary.

 

36



--------------------------------------------------------------------------------

“Merger” shall have the meaning set forth in the first recital.

“Merger Agreement” shall have the meaning set forth in the first recital.

“Merger Sub” shall have the meaning set forth in the first recital.

“Net Settled Stock” shall have the meaning set forth in Section 5(a)(ii) hereof.

“Non-Compete Period” shall have the meaning set forth in Section 22(a)(ii)
hereof.

“Options” shall have the meaning set forth in the fourth recital.

“Option Exercise Price” shall mean the then-current exercise price of the shares
of Common Stock covered by the applicable Option.

“Option Plan” shall have the meaning set forth in the fourth recital.

“Option Stock” shall have the meaning set forth in Section 2(a) hereof.

“Other Management Stockholders” shall have the meaning set forth in the fifth
recital.

“Other Management Stockholders Agreements” shall have the meaning set forth in
the fifth recital.

“Parent” shall have the meaning set forth in the introductory paragraph.

“Parties” shall have the meaning set forth in the introductory paragraph.

“Permitted Transfer” shall have the meaning set forth in Section 3(a).

“Person” shall mean “person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

“Piggyback Notice” shall have the meaning set forth in Section 9(b) hereof.

“Piggyback Registration Rights” shall have the meaning set forth in Section 9(a)
hereof.

“Proposed Registration” shall have the meaning set forth in Section 9(b) hereof.

“Program” shall have the meaning set forth in the fourth recital.

“Public Offering” shall mean the sale of shares of Common Stock to the public
subsequent to the date hereof pursuant to a registration statement under the Act
which has been declared effective by the SEC (other than a registration
statement on Form S-4, S-8 or any other similar form).

“Put Period” shall have the meaning set forth in Section 5(a) hereof.

 

37



--------------------------------------------------------------------------------

“Qualified Public Offering” shall mean any firm underwritten public offering of
shares of Common Stock (or series of related offerings) pursuant to an effective
registration statement under the Act (other than a registration statement on
Form S-4 or S-8 or any other similar form) pursuant to which at least 25% of the
outstanding shares of Common Stock are or have been sold to the public.

“Redemption Notice” shall have the meaning set forth in Section 5(b) hereof.

“Registrable Securities” shall have the meaning ascribed to such term in the
Registration Rights Agreement.

“Registration Rights Agreement” shall mean Registration Rights Agreement, dated
as of October 10, 2007, among the Company and investors party thereto.

“Repurchase Calculation Date” shall mean (i) prior to the occurrence of a Public
Offering, the last day of the month preceding the month in which date of
repurchase occurs, and (ii) on and after the occurrence of a Public Offering,
last date of trading of the Common Stock immediately preceding the date of
repurchase on which there was a closing trading price for the Common Stock.

“Repurchase Notice” shall have the meaning set forth in Section 6(c) hereof.

“Repurchase Price” shall mean the amount to be paid in respect of the Stock and
Options to be purchased by the Company pursuant to Section 5 and Section 6, as
applicable.

“Request” shall have the meaning set forth in Section 9(b) hereof.

“ROFR Notice” shall have the meaning set forth in Section 4(a) hereof.

“ROFR Transferee” shall have the meaning set forth in Section 4(a) hereof.

“Restricted Group” shall mean, collectively, the Company, its Subsidiaries, the
members of the Sponsor Group and their respective Affiliates.

“Sale Participation Agreement” shall mean that certain sale participation
agreement entered into by and between the Management Stockholder and Parent
dated as of the date hereof.

“Selling Entities” shall have the meaning ascribed to such term in the Sale
Participation Agreement.

“SEC” shall mean the Securities and Exchange Commission.

“Sponsor Group” shall have the meaning set forth in the second recital.

“Stock” shall have the meaning set forth in Section 2(a) hereof.

“Stock Option Agreements” shall have the meaning set forth in the fourth
recital.

 

38



--------------------------------------------------------------------------------

“Subsidiary” shall mean with respect to any Person, any entity directly or
indirectly controlled by such Person.

“TBOC” shall have the meaning set forth in Section 2(c) hereof.

“transfer” shall have the meaning set forth in Section 2(a) hereof.

8. The Company’s Representations and Warranties and Covenants.

a) The Company represents and warrants to the Management Stockholder that
(i) this Agreement has been duly authorized, executed and delivered by the
Company and is enforceable against the Company in accordance with its terms and
(ii) the Stock, when issued and delivered in accordance with the terms hereof
and the other agreements contemplated hereby, will be duly and validly issued,
fully paid and nonassessable.

b) If the Company becomes subject to the reporting requirements of Section 12 of
the Exchange Act, the Company will file the reports required to be filed by it
under the Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder, to the extent required from time to time to enable the
Management Stockholder to sell shares of Stock, subject to compliance with the
provisions hereof (including requirements of the Coordination Committee of
Parent or the Company) without registration under the Exchange Act within the
limitations of the exemptions provided by (A) Rule 144 under the Act, as such
Rule may be amended from time to time, or (B) any similar rule or regulation
hereafter adopted by the SEC. Notwithstanding anything contained in this
Section 8(b), the Company may de-register under Section 12 of the Exchange Act
if it is then permitted to do so pursuant to the Exchange Act and the rules and
regulations thereunder and, in such circumstances, shall not be required hereby
to file any reports which may be necessary in order for Rule 144 or any similar
rule or regulation under the Act to be available. Nothing in this Section 8(b)
shall be deemed to limit in any manner the restrictions on transfers of Stock
contained in this Agreement.

c) The Company will not agree to any amendment of the terms of the
credit agreement entered into on the Closing Date, or to any corresponding
provision in any successor or equivalent debt agreement, that imposes any limits
on the Company’s permission thereunder to repurchase stock, or make payments on
any note, in each case under Section 5(c) or 6(d) of this Agreement, that are
materially more restrictive than such provision under such credit agreement as
in effect on the Closing Date if, at or prior to the time of such
agreement, restrictions corresponding and proportionate thereto have not also
been imposed thereunder on the payment of cash dividends on the Common Stock.

d) Other than shares of Common Stock, there are no other shares of capital stock
of the Company outstanding.

9. “Piggyback” Registration Rights.

a) Effective after the occurrence of an initial Public Offering:

The Parties agree to be bound by all of the terms, conditions and obligations of
the Registration Rights Agreement as they relate to the exercise of piggyback
registration rights as provided in

 

39



--------------------------------------------------------------------------------

Sections 3, 4, 5, 6, 7, 8 and 12 of the Registration Rights Agreement (the
“Piggyback Registration Rights”) as in effect on the date hereof (subject, with
respect to any such Management Stockholder provided Piggyback Registration
Rights, only to any amendments thereto to which such Management Stockholder has
agreed in writing to be bound), and, if any member of the Sponsor Group is
selling stock, the Management Stockholder shall have all of the rights and
privileges of the Piggyback Registration Rights (including, without limitation,
the right to participate in the Public Offering and any rights to
indemnification and/or contribution from the Company and/or the Sponsor Group),
in each case as if the Management Stockholder were an original party (other than
the Company) to the Registration Rights Agreement, subject to applicable and
customary underwriter restrictions; provided, however, that at no time shall the
Management Stockholder have any rights to request registration under Section 3
of the Registration Rights Agreement. All Stock purchased or held by the
applicable Management Stockholder Entities pursuant to this Agreement shall be
deemed to be “Registrable Securities” as defined in the Registration Rights
Agreement.

b) In the event of a proposed registration of Common Stock by any member of the
Sponsor Group in accordance with the terms of the Registration Rights Agreement,
the Company will, within ten days after receipt of such demand notice, notify
each Management Stockholder in writing (a “Piggyback Notice”) of such proposed
registration (a “Proposed Registration”), offering, subject to the limitations
in this Section 9 and the Registration Rights Agreement, to include in such
registration shares of Stock held by such Management Stockholder. If within
fifteen (15) days after such Piggyback Notice is given to the Management
Stockholder, the Company receives from the applicable Management Stockholder
Entities a written request (a “Request”) to include shares of Stock held by the
applicable Management Stockholder Entities in such registration (which Request
will be irrevocable unless otherwise mutually agreed to in writing by the
Management Stockholder and the Company), subject to subsections 9(c) and
(d) below, the Company shall include in such registration (if ultimately
completed), shares of Stock properly and timely requested to be included in such
Request.

c) The maximum number of shares of Stock which will be registered pursuant to a
Request will be the lowest of (i) the number of shares of Stock then held by the
Management Stockholder Entities, including all shares of Stock which the
Management Stockholder Entities are then entitled to acquire under an
unexercised Option to the extent then exercisable, multiplied by a fraction, the
numerator of which is the aggregate number of shares of Stock being registered
by holders of Registrable Securities and the denominator of which is the
aggregate number of shares of Stock owned by the holders of Registrable
Securities or (ii) the maximum number of shares of Stock which the Company can
register in connection with such Request in the Proposed Registration without
adverse effect on the registration or offering in the view of the managing
underwriters (reduced pro rata as more fully described in subsection (d) of this
Section 9) and (iii) the maximum number of shares which the Management
Stockholder (pro rata based upon the aggregate number of shares of Stock the
Management Stockholder and all Other Management Stockholders have requested to
be registered) is permitted to register under the Piggyback Registration Rights.

d) If a Proposed Registration involves an underwritten offering and the managing
underwriter advises the Company in writing that in its view the total number or
dollar amount of shares of Stock proposed to be sold in such offering is such as
to adversely affect the

 

40



--------------------------------------------------------------------------------

success of such offering, then there shall be included in such underwritten
offering the number or dollar amount of shares of Registrable Securities that in
the opinion of such managing underwriter can be sold without adversely affecting
such offering. To the extent that pursuant to the Registration Rights Agreement
any such reduction in the number of shares of Registrable Securities to be
included in such underwritten offering results in reduction to the number of
shares to be registered in such Proposed Registration by the selling holders of
Registrable Securities (as defined in the Registration Rights Agreement), the
Management Stockholder and all Other Management Stockholders and any other
Persons who are entitled to piggyback or incidental registration rights in
respect of Registrable Securities (together, the “Holders”), the number of
shares of Stock included in the Proposed Registration by Holders, shall be
allocated pro rata among all requesting Holders on the basis of the relative
number of shares of Registrable Securities requested to be included in such
Proposed Registration by each such Holder.

e) Upon delivering a Request a Management Stockholder having Piggyback
Registration Rights pursuant to clause (b) of this Section 9 will, if requested
by the Company, execute and deliver a custody agreement and power of attorney
having customary terms and in form and substance reasonably satisfactory to the
Company with respect to the shares of Stock to be registered pursuant to this
Section 9 (a “Custody Agreement and Power of Attorney”). The Custody Agreement
and Power of Attorney will provide, among other things, that the Management
Stockholder will deliver to and deposit in custody with the custodian and
attorney-in-fact named therein a certificate or certificates (to the extent
applicable) representing such shares of Stock (duly endorsed in blank by the
registered owner or owners thereof or accompanied by duly executed stock powers
in blank) and irrevocably appoint said custodian and attorney-in-fact as the
Management Stockholder’s agent and attorney-in-fact with full power and
authority to act under the Custody Agreement and Power of Attorney on the
Management Stockholder’s behalf with respect to the matters specified therein.

f) The Management Stockholder agrees that he will execute such other agreements
as the Company may reasonably request to further evidence the provisions of this
Section 9, including reasonable and customary lock-up agreements consistent with
the requirements of the Registration Rights Agreement; provided that Parent and
its Affiliates that own Common Stock in the Company enter into a similar
agreement.

g) This Section 9 will terminate on the earlier of (i) the occurrence of a
Change in Control and (ii) with respect to each Management Stockholder, on the
date on which such Management Stockholder ceases to own any Registrable
Securities.

10. Rights to Negotiate Repurchase Price. Nothing in this Agreement shall be
deemed to restrict or prohibit the Company from purchasing, redeeming or
otherwise acquiring for value shares of Stock or Options from the Management
Stockholder, at any time, upon such terms and conditions, and for such price, as
may be mutually agreed upon in writing between the Parties, whether or not at
the time of such purchase, redemption or acquisition circumstances exist which
specifically grant the Company the right to purchase, or the Management
Stockholder the right to sell, shares of Stock or any Options under the terms of
this Agreement; provided that no such purchase, redemption or acquisition shall
be consummated, and no agreement with respect to any such purchase, redemption
or acquisition shall be entered into, without the prior approval of the Board.

 

41



--------------------------------------------------------------------------------

11. Notice of Change of Beneficiary. Immediately prior to any transfer of Stock
to a Management Stockholder’s Trust, the Management Stockholder shall provide
the Company with a copy of the instruments creating the Management Stockholder’s
Trust and with the identity of the beneficiaries of the Management Stockholder’s
Trust. The Management Stockholder shall notify the Company as soon as
practicable prior to any change in the identity of any beneficiary of the
Management Stockholder’s Trust.

12. Recapitalizations, etc. The provisions of this Agreement shall apply, to the
full extent set forth herein with respect to the Stock or the Options, to any
and all shares of capital stock of the Company or any capital stock, partnership
units or any other security evidencing ownership interests in any successor or
assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for, or substitution
of the Stock or the Options by reason of any stock dividend, split, reverse
split, combination, recapitalization, liquidation, reclassification, merger,
consolidation or otherwise.

13. Management Stockholder’s Employment by the Company. Nothing contained in
this Agreement (a) obligates the Company or any Subsidiary of the Company to
employ the Management Stockholder in any capacity whatsoever or (b) prohibits or
restricts the Company (or any such Subsidiary) from terminating the employment
of the Management Stockholder at any time or for any reason whatsoever, with or
without Cause, and the Management Stockholder hereby acknowledges and agrees
that neither the Company nor any other person has made any representations or
promises whatsoever to the Management Stockholder concerning the Management
Stockholder’s employment or continued employment by the Company or any
Subsidiary of the Company.

14. Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. In the case of a transferee permitted
under clauses (2), (3) or (4) of Section 2(a) or clauses (ii) and (v) of
Section 3(a) hereof, such transferee shall be deemed the Management Stockholder
hereunder; provided, however, that no transferee (including without limitation,
transferees referred to in Section 2(a) or Section 3(a) hereof) shall derive any
rights under this Agreement unless and until such transferee has delivered to
the Company a valid undertaking and becomes bound by the terms of this
Agreement. No provision of this Agreement is intended to or shall confer upon
any Person other than the Parties any rights or remedies hereunder or with
respect hereto.

15. Amendment. This Agreement may be amended by the Company at any time;
provided that any amendment (i) that materially disadvantages the Management
Stockholder shall not be effective unless and until the Management Stockholder
has consented thereto in writing and (ii) that disadvantages the Management
Stockholders in more than a de minimis way but less than a material way shall
require the consent of Management Stockholders holding a majority of the equity
interests held by the Management Stockholders.

 

42



--------------------------------------------------------------------------------

16. Closing. Except as otherwise provided herein, the closing of each purchase
and sale of shares of Stock pursuant to this Agreement shall take place at the
principal office of the Company on the tenth Business Day following delivery of
the notice by either Party to the other of its exercise of the right to purchase
or sell such Stock hereunder.

17. Applicable Law; Jurisdiction; Arbitration; Legal Fees.

a) The laws of the State of Texas applicable to contracts executed and to be
performed entirely in such state shall govern the interpretation, validity and
performance of the terms of this Agreement.

b) In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules by a single independent arbitrator.

c) Such arbitration process shall take place in Dallas, Texas. The decision of
the arbitrator shall be final and binding upon all parties hereto and shall be
rendered pursuant to a written decision, which contains a detailed recital of
the arbitrator’s reasoning. Judgment upon the award rendered may be entered in
any court having jurisdiction thereof.

d) Notwithstanding the foregoing, the Management Stockholder acknowledges and
agrees that the Company, its Subsidiaries, the Sponsor Group and any of their
respective Affiliates shall be entitled to injunctive or other relief in order
to enforce the covenant not to compete, covenant not to solicit and/or
confidentiality covenants as set forth in Section 22(a) of this Agreement.

In the event of any arbitration or other disputes with regard to this Agreement
or any other document or agreement referred to herein, each Party shall pay its
own legal fees and expenses, unless otherwise determined by the arbitrator.

18. Assignability of Certain Rights by the Company. The Company shall have the
right to assign any or all of its rights or obligations to purchase shares of
Stock pursuant to Sections 4, 5 and 6 hereof; provided, however, that no such
assignment shall relieve the Company from its obligations thereunder.

19. Miscellaneous.

a) In this Agreement all references to “dollars” or “$” are to United States
dollars and the masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

 

43



--------------------------------------------------------------------------------

b) If any provision of this Agreement shall be declared illegal, void or
unenforceable by any court of competent jurisdiction, the other provisions shall
not be affected, but shall remain in full force and effect.

20. Withholding. The Company or its Subsidiaries shall have the right to deduct
from any cash payment made under this Agreement to the applicable Management
Stockholder Entities any federal, state or local income or other taxes required
by law to be withheld with respect to such payment, if applicable.

21. Notices. All notices and other communications provided for herein shall be
in writing. Any notice or other communication hereunder shall be deemed duly
given (i) upon electronic confirmation of facsimile, (ii) one Business Day
following the date sent when sent by overnight delivery and (iii) five (5)
Business Days following the date mailed when mailed by registered or certified
mail return receipt requested and postage prepaid, in each case as follows:

 

  a) If to the Company, to it at the following address:

Energy Future Holdings Corp.

Energy Plaza

1601 Bryan Street

Dallas, Texas 75201

Attention: General Counsel

Telecopy: (214) 812-4600

with copies to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

  Attention:   Alvin H. Brown, Esq.     Andrew W. Smith, Esq.

Telecopy: (212) 455-2502

b) If to the Management Stockholder, to the Management Stockholder at the
address set forth below under the Management Stockholder’s signature; or at such
other address as either party shall have specified by notice in writing to the
other.

22. Confidential Information; Covenant Not to Compete; Covenant Not to Solicit.

a) In consideration of the Company entering into this Agreement with the
Management Stockholder and hereby promising and committing itself to provide the
Management Stockholder with Confidential Information and/or specialized training
after the Management Stockholder executes this Agreement, unless there exists
any covenant that pertains to the same subject matter as set forth in this
Section 22 in any employment agreement or change

 

44



--------------------------------------------------------------------------------

in control agreement in effect at the time of termination of employment between
the Management Stockholder and the Company or any of its Subsidiaries or
Affiliates, in which case such covenants shall supersede the covenants contained
in this Section 22; then the Management Stockholder shall be subject to the
covenants contained in this Section 22. Subject to the preceding sentence, the
Management Stockholder shall not, directly or indirectly:

(i) at any time during or after the Management Stockholder’s employment with the
Company or its Subsidiaries, disclose any Confidential Information pertaining to
the business of the Company or any of its Subsidiaries or the Sponsor Group or
any of their respective Affiliates, except when required to perform his or her
duties to the Company or one of its Affiliates, or by law or judicial process,
provided that the Management Stockholder gives the Company reasonable notice of
any legal or judicial proceeding requiring the Management Stockholder to
disclose Confidential Information and an opportunity to challenge the disclosure
of any such information, and the Management Stockholder agrees to provide such
reasonable notice in writing to:

General Counsel

Energy Future Holdings Corp.

1601 Bryan Street, 6th Floor

Dallas, Texas 75201

(214) 812-6032 (facsimile);

(ii) at any time during the Management Stockholder’s employment with the Company
or its Subsidiaries and for a period of eighteen months thereafter (the
“Non-Compete Period”), directly or indirectly, act as a proprietor, investor,
director, officer, employee, substantial stockholder, consultant, or partner in
any Competing Business in Texas or any other geographic area in which Parent,
any of its Subsidiaries, or the Company operates or conducts business; or

(iii) at any time during the Management Stockholder’s employment with the
Company or its Subsidiaries and for a period of eighteen months thereafter,
directly or indirectly (A) solicit customers or clients of the Company or any of
its Subsidiaries to terminate their relationship with the Company or any of its
Subsidiaries or otherwise solicit such customers or clients to compete with any
business of the Company, or its Subsidiaries, or (B) solicit or offer employment
to any person who is, or has been at any time during the twelve (12) months
immediately preceding the termination of the Management Stockholder’s employment
employed by the Company or any of its Subsidiaries;

provided that in each of (ii) and (iii) above, such restrictions shall not apply
with respect to any member of the Sponsor Group or any of its Affiliates that is
not engaged in business that directly or indirectly competes, at the relevant
determination date, with one or more of the businesses of the Company, or its
Subsidiaries. If the Management Stockholder is bound by any other agreement with
the Company regarding the use or disclosure of Confidential Information, the
provisions of this Agreement shall be read in such a way as to further restrict
and not to permit any more extensive use or disclosure of Confidential
Information. Notwithstanding the

 

45



--------------------------------------------------------------------------------

foregoing, for the purposes of Section 22(a)(ii), (A) the Management Stockholder
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in the business of the Company or its Affiliates which are
publicly traded on a national or regional stock exchange or quotation system or
on the over-the-counter market if the Management Stockholder (I) is not a
controlling person of, or a member of a group which controls, such person and
(II) does not, directly or indirectly, own 5% or more of any class of securities
of such Person, and (B) the Non-Compete Period shall not be triggered by any
exercise of tag-along rights under the Sale Participation Agreement or Drag
Transaction that may occur after the date hereof.

b) Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because the Management Stockholder’s services are unique and
because the Management Stockholder has had access to Confidential Information,
the parties hereto agree that money damages will be an inadequate remedy for any
breach of this Agreement (except with respect to any violation of provisions of
Section 22(a)(ii)). In the event of a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce, or prevent any violations of, the provisions hereof (without the
posting of a bond or other security).

c) In the event that the Management Stockholder engages in activity giving rise
to a Section 6(b)(ii) Call Event or breaches any of the provisions of
Sections 22(a)(ii) or 22(a)(iii), the Management Stockholder shall be required
to pay to the Company any amounts actually paid to him or her or otherwise
received in respect of any repurchase or disposition of any Options or Option
Stock (including Net Settled Stock) held by such Management Stockholder;
provided that with respect to Option Stock (including Net Settled Stock), the
Management Stockholder shall be required to pay to the Company only such
amounts, if any, that the Management Stockholder received in excess of the
exercise or purchase price paid by the Management Stockholder in acquiring such
Stock, on a net after-tax basis; provided further, in the event the Management
Stockholder engages in activity giving rise to a Section 6(b)(ii) Call Event (to
the extent the provisions of Section 6(b)(iii) are applicable) or breaches any
of the provisions of Section 22(a)(ii), the provisions of this Section 22(c)
shall be the Company’s sole remedy.

23. Irrevocable Proxy. Subject to and to the extent permitted by the laws of the
State of Texas, each Management Stockholder hereby irrevocably appoints Parent
and any authorized representatives and designees thereof as its lawful proxy and
attorney-in-fact to exercise with full power in such Management Stockholder’s
name and on its behalf such Management Stockholder’s right to vote all of the
shares of outstanding Common Stock owned by the Management Stockholder at any
regular or special meeting of the stockholders of the Company for the express
purpose of electing any one or more members to the Board or approving any Change
in Control transaction or agreement. If voting under such proxy Parent and any
authorized representatives and designees thereof shall vote under this proxy on
behalf of each such Management Stockholder in the same manner as Parent votes
any outstanding shares of Common Stock owned by it at any such regular or
special meeting of the stockholders of the

 

46



--------------------------------------------------------------------------------

Company for the express purpose of electing any one or more members to the Board
or approving any Change in Control transaction or agreement. This proxy is
irrevocable and is coupled with an interest and shall not be terminable as long
as this Agreement remains effective among the parties hereto, their successors,
transferees and assigns and, if such Management Stockholder is a natural person,
shall not terminate on the disability or incompetence of such Management
Stockholder. The Company is hereby requested and directed to honor this proxy
upon its presentation by Parent and any authorized representatives and designees
thereof, without any duty of investigation whatsoever on the part of the
Company. Each such Management Stockholder agrees that the Company, and the
Company’s secretary shall not be liable to such Management Stockholder for so
honoring this proxy. This Section 23 shall terminate and be of no further force
or effect upon the later of (x) the fifth anniversary of the Closing Date or
(y) the consummation of a Qualified Public Offering.

[Signatures on next page.]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

ENERGY FUTURE HOLDINGS CORP. By:  

 

Name:  

 

Title:  

 

TEXAS ENERGY FUTURE HOLDINGS LIMITED PARTNERSHIP By: Texas Energy Future Capital
Holdings LLC, its General Partner By:  

 

Name:  

 

Title:  

 

 

48



--------------------------------------------------------------------------------

MANAGEMENT STOCKHOLDER:

 

Name: David Campbell ADDRESS: ¨ The above-signed represents that he/she is an
“accredited investor” as defined in Rule 501(a) of Regulation D, as amended,
under the Act.

 

49



--------------------------------------------------------------------------------

Exhibit IV

SALE PARTICIPATION AGREEMENT

SLT Form

 

   May [     ], 2008  

 

To:   The Person whose name is   set forth on the signature page hereof

Dear Sir or Madam:

Concurrently with entering into this letter agreement, you are entering into a
Management Stockholder’s Agreement with Energy Future Holdings Corp., a Texas
corporation formerly known as “TXU Corp.” (the “Company”) and Texas Energy
Future Holdings Limited Partnership, a Delaware limited partnership (“Parent”)
(the “Management Stockholder’s Agreement”) relating to (i) the grant by the
Company to you of new options (the “Options”) to purchase shares of the
Company’s common stock, no par value (the “Common Stock”), and (ii) the grant by
the Company to you of deferred share units (“Deferred Share Units”) representing
your right to receive shares of Common Stock at a future time.

Parent hereby agrees with you as follows:

1. (a) In the event that at any time on or after the date hereof (i) Parent or
(ii) any member of the Sponsor Group (as defined in the Management Stockholder’s
Agreement) solely to the extent that such member of the Sponsor Group is selling
limited partnership units of Parent (“LP Units”) in connection with a sale (or
series of related sales) of outstanding LP Units to a transferee that is not an
Affiliate of any member of the Sponsor Group and other than such sales (or
series of related sales) prior to December 31, 2009 that do not exceed the
Indirect Sale Threshold (as defined below) (each a “Selling Entity”) proposes to
sell directly for cash or any other consideration (x) in the case of clause
(i) any shares of Common Stock owned by Parent and (y) in the case of clause
(ii) any LP Units, in any transaction other than a Public Offering (as defined
in the Management Stockholder’s Agreement) or a sale, directly or indirectly, to
an Affiliate of Parent, then, unless such Selling Entity is entitled to and does
exercise the drag-along rights pursuant to Paragraph 7 below and a Drag
Transaction (as defined below) is consummated, Parent will notify you or your
Management Stockholder’s Estate or Management Stockholder’s Trust (as such terms
are defined in the Management Stockholder’s Agreement, and collectively with
you, the “Management Stockholder Entities”), as the case may be, in writing (a
“Notice”) of such proposed sale (a “Proposed Sale”) specifying the principal
terms and conditions of the Proposed Sale (the “Material Terms”) including
(A) the number of Shares of Common Stock or LP Units proposed to be included in
the Proposed Sale, (B) the percentage of the outstanding Common Stock or LP
Units at the time the Notice is given that is represented by the number of
shares of Common Stock or LP Units proposed to be included in the Proposed Sale,
(C) the price per share of Common Stock subject to the Proposed Sale (where the
event triggering the Notice is a sale of LP Units, such price per share of
Common Stock shall be



--------------------------------------------------------------------------------

deemed to be equal to the price per LP Unit subject to the proposed sale,
subject to equitable adjustment for stock or unit dividends or splits,
recapitalizations or similar events), including a description of any pricing
formulae and of any non-cash consideration sufficiently detailed to permit the
valuation thereof, (D) the Tag Along Sale Percentage (as defined below) of the
Selling Entity and (E) the name and address of the Person (as defined in the
Management Stockholder’s Agreement) to whom the Common Stock or LP Units is
proposed to be sold.

“Indirect Sale Threshold” means (1) prior to December 31, 2008, any sales of LP
Units that, together with prior sales of LP Units to a transferee that is not an
Affiliate of any member of the Sponsor Group, are of less than 50% of the LP
Units, and that are at a cash price of less than 120% of the Base Price, and
(2) from December 31, 2008 through December 31, 2009, any sales of LP Units
that, together with other sales of LP Units from December 31, 2008 through
December 31, 2009 to a transferee that is not an Affiliate of any member of the
Sponsor Group, are of less than 20% of the LP Units, and that for all such sales
prior to December 31, 2009 under clause (1) and this clause (2) are less than
50% of the LP Units in the aggregate, and that are at a cash price of less than
120% of the Base Price.

(b) If, within 10 Business Days after the delivery of Notice under Paragraph
1(a), Parent receives from a Management Stockholder Entity a written request (a
“Request”) to include Common Stock held by such Management Stockholder Entity in
the Proposed Sale (which Request shall be irrevocable except (a) as set forth in
clauses (c) and (d) of this Paragraph 1 below or (b) if otherwise mutually
agreed to in writing by the Management Stockholder Entity and Parent), the
Common Stock held by such Management Stockholder Entities plus (i) all shares of
Common Stock which you are then entitled to acquire under any unexercised
portion of Options, to the extent such Option is then exercisable or would
become exercisable as a result of the consummation of the Proposed Sale, and
(ii) all shares of Common Stock subject to the Deferred Share Units that are
deliverable to you as a result of the consummation of the Proposed Sale (not in
any event, other than as provided for below in Paragraph 2(a) in respect of the
first (if any) Proposed Sale of LP Units that exceeds the Indirect Sale
Threshold, to exceed the Tag Along Sale Percentage of the Selling Entity
multiplied by the total number of shares of Common Stock held by the Management
Stockholder Entities in the aggregate, including all shares of Common Stock
which you are then entitled to acquire under any unexercised portion of Options,
to the extent such Option is then exercisable or would become exercisable as a
result of the consummation of the Proposed Sale, and all shares of Common Stock
subject to the Deferred Share Units) will be so included as provided herein.
Promptly after the execution of the definitive sale agreement, if any, for such
Proposed Sale (the “Sale Agreement”), Parent will furnish each Management
Stockholder Entity with a copy of the Sale Agreement, if any. For purposes of
this Agreement, the “Tag Along Sale Percentage” shall mean the fraction,
expressed as a percentage, determined by dividing the number of shares of Common
Stock or LP Units, as applicable, to be purchased from the Selling Entity by the
total number of shares of Common Stock or LP Units, as applicable, owned
directly by the Selling Entity.

(c) Notwithstanding anything to the contrary contained in this Agreement, if any
of the economic terms of the Proposed Sale change, including without limitation
if the per share price will be less than the per share price disclosed in the
Notice, or any of the other principal terms or conditions will be materially
less favorable to the selling Management Stockholder Entities than those
described in the Notice, Parent will provide written notice thereof

 

2



--------------------------------------------------------------------------------

to each Management Stockholder Entity who has made a Request and each such
Management Stockholder Entity will then be given an opportunity to withdraw the
offer contained in such holder’s Request (by providing prompt (and in any event
within five (5) Business Days; provided that, notwithstanding the foregoing, if
the proposed closing with respect to the Proposed Sale is to occur within five
(5) Business Days or less, no later than three (3) Business Days prior to such
closing) written notice of such withdrawal to Parent), whereupon such
withdrawing Management Stockholder Entity will be released from all obligations
thereunder.

(d) If the Selling Entity does not complete the Proposed Sale by the end of the
120th day following the date of the effectiveness of the Notice, each selling
Management Stockholder Entity may elect on or prior to such date to be released
on and after such date from all obligations under the applicable Request by
notifying Parent and any Selling Entity (if not Parent) in writing of its desire
to so withdraw. Upon receipt of that withdrawal notice, the Notice of the
relevant Management Stockholder Entity shall be null and void, and it will then
be necessary for a separate Notice to be furnished, and the terms and provisions
of clauses (a) and (b) of this Paragraph 1 separately complied with, in order to
consummate such Proposed Sale pursuant to this Paragraph 1, unless the failure
to complete such Proposed Sale resulted from any failure by any selling
Management Stockholder Entity to comply with the terms of this Paragraph 1.

(e) Notwithstanding anything to the contrary in the foregoing provisions of this
Paragraph 1, the Selling Entity may, in its sole discretion, decide whether or
not to pursue, consummate, postpone or abandon the Proposed Sale and the terms
and conditions thereof. None of the Company, the Selling Entities or any of
their respective Affiliates shall have any liability to any Management
Stockholder Entity arising from, relating to or in connection with the pursuit,
consummation, postponement, abandonment or terms and conditions of any such
Proposed Sale.

2. (a) The number of shares of Common Stock that you will be permitted to
include in a Proposed Sale pursuant to a Request will be the lesser of (A) the
number of shares of Common Stock that you have offered to sell in the Proposed
Sale as set forth in the Request and (B) the product of (i) the aggregate number
of shares of Common Stock or LP Units, as applicable, to be included in the
Proposed Sale multiplied by (ii) a fraction the numerator of which is the number
of shares of Common Stock owned by you plus all shares of Common Stock which you
are then entitled to acquire under any unexercised portion of Options, to the
extent such Option is then exercisable or would become exercisable as a result
of the consummation of the Proposed Sale plus all shares of Common Stock subject
to the Deferred Share Units, and the denominator of which is the total number of
shares of Common Stock owned by you and all other Persons participating in such
sale as tag-along sellers pursuant to Other Management Stockholders Agreements
(as defined in the Management Stockholder’s Agreement) or other agreements (all
such other participants, the “Tag Along Sellers”) plus the total number of
shares of Common Stock which you and such Tag Along Sellers are then entitled to
acquire under any unexercised portion of Options, to the extent such Options are
then exercisable or would become exercisable as a result of the consummation of
the Proposed Sale, plus the total number of Common Stock subject to the Deferred
Share Units held by you and such Tag Along Sellers, plus all shares of Common
Stock or LP Units, as applicable, owned by Parent; provided, that in

 

3



--------------------------------------------------------------------------------

the case of either of (A) or (B) above, for the first (if any) Proposed Sale of
LP Units that exceeds the Indirect Sale Threshold, the number of shares of
Common Stock you will be permitted to include shall be increased by the number
of shares of Common Stock that you would have been entitled to include in all
prior sales of LP Units that would have been Proposed Sales if they had exceeded
the Indirect Sale Threshold, calculated as if those sales of LP Units had
exceeded the Indirect Sale Threshold and were subject to these tag-along
provisions. Each Tag Along Seller shall be permitted to conditionally exercise
then-exercisable Options such that if the Proposed Sale in not consummated, such
exercise shall be void and such Options shall remain exercisable on the same
terms and conditions as prior to such conditional exercise.

(b) If one or more Tag Along Sellers elect not to include the maximum number of
shares of Common Stock which such Tag Along Seller would have been permitted to
include in a Proposed Sale pursuant to Paragraph 2(a) (such non-included shares,
the “Eligible Shares”), then you and each of the remaining Tag Along Sellers, or
any of them, will have the right to sell in the Proposed Sale a number of
additional shares of Common Stock equal to your pro rata portion of the number
of Eligible Shares, based on the relative number of shares of Common Stock then
held by you and each such Tag Along Seller plus all shares of Common Stock which
you and such Tag Along Seller are then entitled to acquire under any unexercised
portion of the Option, to the extent such Option is then exercisable or would
become exercisable as a result of the consummation of the Proposed Sale, plus
the total number of Common Stock subject to the Deferred Share Units held by you
and such Tag Along Sellers. Such additional shares of Common Stock which you and
such Tag Along Seller propose to sell shall not be included in any calculation
made pursuant to Paragraph 2(a) for the purpose of determining the number of
shares of Common Stock which you will be permitted to include in a Proposed
Sale. Notwithstanding any of the foregoing, the Selling Entity will have the
right to sell in the Proposed Sale additional shares of Common Stock or LP
Units, as applicable, owned by it equal to the number, if any, of the total
remaining Eligible Shares, which will not be included in any calculation made
pursuant to Paragraph 2(a) for the purpose of determining the number of shares
of Common Stock which you will be permitted to include in a Proposed Sale.

3. Except as may otherwise be provided herein, shares of Common Stock subject to
a Request will be included in a Proposed Sale pursuant hereto and in any
agreements with purchasers relating thereto on the same terms and subject to the
same conditions applicable to the shares of Common Stock or LP Units which the
Selling Entity proposes to sell in the Proposed Sale. Such terms and conditions
shall include, without limitation: the sale price; the payment of fees,
commissions and expenses; the provision of, and customary representations and
warranties as to, information reasonably requested by the Selling Entity
covering matters regarding the Management Stockholder Entities’ ownership of
shares; and the provision of requisite indemnification; provided that any
indemnification provided by the Management Stockholder Entities shall be pro
rata in proportion with the number of shares of Common Stock or LP units to be
sold; provided, further, that no Management Stockholder Entity shall be required
to (x) indemnify any Person for an amount, in the aggregate, in excess of the
gross proceeds received in such Proposed Sale, or (y) agree to any non-compete
or non-solicit provisions that are more restrictive than such similar agreement
between the Company and the applicable Management Stockholder. Notwithstanding
anything to the contrary in the foregoing, if the consideration payable for
shares of Common Stock is securities and the acquisition of such securities by a
Management Stockholder Entity would reasonably be expected to be prohibited
under U.S.,

 

4



--------------------------------------------------------------------------------

foreign or state securities laws, such Management Stockholder Entity shall be
entitled to receive an amount in cash equal to the value of any such securities
such Person would otherwise be entitled to receive.

4. Upon delivering a Request, the Management Stockholder Entities will, if
requested by Parent, execute and deliver a custody agreement and power of
attorney in form and substance reasonably satisfactory to Parent with respect to
the shares of Common Stock which are to be sold by the Management Stockholder
Entities pursuant hereto (a “Custody Agreement and Power of Attorney”). The
Custody Agreement and Power of Attorney will contain customary provisions and
will provide, among other things, that the Management Stockholder Entities will
deliver to and deposit in custody with the custodian and attorney-in-fact named
therein a certificate or certificates (if such shares are certificated)
representing such shares of Common Stock (duly endorsed in blank by the
registered owner or owners thereof) and irrevocably appoint said custodian and
attorney-in-fact as the Management Stockholder Entities’ agent and
attorney-in-fact with full power and authority to act under the Custody
Agreement and Power of Attorney on the Management Stockholder Entities’ behalf
with respect to the matters specified therein.

5. Your right pursuant hereto to participate in a Proposed Sale shall be
contingent on your material compliance with each of the provisions hereof and
your willingness to execute such documents in connection therewith as may be
reasonably requested by the Selling Entity.

6. If the consideration to be paid in exchange for shares of Common Stock in a
Proposed Sale pursuant to Paragraph 1 includes any securities, and the receipt
thereof by the Selling Entity and a Management Shareholder Entity would require
under applicable law (a) the registration or qualification of such securities or
of any Person as a broker or dealer or agent with respect to such securities or
(b) the provision to any selling Management Shareholder Entity of any
information regarding the Company, its subsidiaries, such securities or the
issuer thereof that would not be required to be delivered in an offering solely
to a limited number of “accredited investors” under Regulation D promulgated
under the Securities Act of 1933, as amended, and the rules and regulations in
effect thereunder, the Selling Entity and such Management Shareholder Entity
shall not, subject to the following sentence, have the right to sell shares of
Common Stock in such proposed sale. In such event, the Selling Entity shall have
the right to cause to be paid to such selling Management Shareholder Entity in
lieu thereof, against surrender of the shares of Common Stock which would have
otherwise been sold by such selling Management Shareholder Entity to the
prospective buyer in the proposed sale, an amount in cash equal to the Fair
Market Value (as defined in the Management Stockholder’s Agreement) of such
shares of Common Stock as of the date such securities would have been issued in
exchange for such shares of Common Stock.

7. (a) If any Selling Entity that directly owns shares of Common Stock or LP
Units proposes to transfer, directly or indirectly (whether by means of a
merger, consolidation, reorganization or recapitalization, sale, transfer or
otherwise), a number of shares of Common Stock or LP Units equal to 50% or more
of the outstanding Common Stock or LP Units, as applicable (such Person, the
“Drag-Along Purchaser”), then if requested by such Selling Entity, each
Management Stockholder Entity shall be required to sell a number of shares of
Common

 

5



--------------------------------------------------------------------------------

Stock equal to the aggregate number of shares of Common Stock held by the
Management Stockholder Entities (including shares of Common Stock underlying
exercisable Options and Deferred Share Units) multiplied by the Tag Along Sale
Percentage (such transaction, a “Drag Transaction”).

(b) Shares of Common Stock held by the Management Stockholder Entities included
in a Drag Transaction will be included in any agreements with the Drag-Along
Purchaser relating thereto on the same terms and subject to the same conditions
applicable to the shares of Common Stock or LP Units, as applicable, which the
Drag-Along Purchaser proposes to sell in the Drag Transaction. Such terms and
conditions shall include, without limitation: the pro rata reduction of the
number of shares of Common Stock or LP Units to be sold by the Drag-Along
Purchaser and the Management Stockholder Entities to be included in the Drag
Transaction if required by the Drag-Along Purchaser; the sale price; the payment
of fees, commissions and expenses; the provision of, and representation and
warranty as to, information reasonably requested by the Drag-Along Purchaser
covering matters regarding the Management Stockholder Entities’ ownership of
shares of Common Stock; and the provision of requisite indemnification; provided
that any indemnification provided by the Management Stockholder Entities shall
be pro rata in proportion with the number of shares of Common Stock or LP Units
to be sold; provided, further, that no Management Stockholder Entity shall be
required to (x) indemnify any Person for an amount, in the aggregate, in excess
of the gross proceeds received in such Proposed Sale, or (y) agree to any
non-compete or non-solicit provisions that are more restrictive than such
similar agreement between the Company and the applicable Management Stockholder.

(c) Your pro rata share of any amount to be paid pursuant to Paragraph 3 or 7(b)
shall be based upon the number of shares of Common Stock intended to be
transferred by the Management Stockholder Entities plus the number of shares of
Common Stock you would have the right to acquire under any unexercised portion
of the Option which is then vested or would become vested as a result of the
Proposed Sale or Drag Transaction, assuming that you receive a payment in
respect of such Option.

(d) Notwithstanding anything to the contrary in the foregoing, if the
consideration payable to Management Stockholder Entities for shares of Common
Stock is securities and the acquisition of such securities by a Management
Stockholder Entity would reasonably be expected to be prohibited under U.S.,
foreign or state securities laws, such Management Stockholder Entity shall be
entitled to receive an amount in cash equal to the value of any such securities
such Person would otherwise be entitled to receive.

8. The obligations of Parent hereunder shall extend only to you and your
transferees (“Permitted Transferees”) who (a) are party to a Stockholder’s
Agreement with the Company and (b) have acquired Common Stock pursuant to clause
(ii) of the definition of a Permitted Transfer (as defined in the Management
Stockholder’s Agreement), and none of the Management Stockholder Entities’
successors or assigns, with the exception of any Permitted Transferee and only
with respect to the Common Stock acquired by such Permitted Transferee pursuant
to a Permitted Transfer, shall have any rights pursuant hereto.

9. This Agreement shall terminate and be of no further force and effect on the
occurrence of the earlier of (A) the consummation of a Qualified Public Offering
(as defined in the Management Stockholder’s Agreement) and (B) the later of the
fifth anniversary of the Closing Date and a Change in Control (as defined in the
Management Stockholder’s Agreement).

 

6



--------------------------------------------------------------------------------

10. All notices and other communications required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next Business Day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid or (d) one (1) Business Day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to such
party’s address as set forth below or at such other address or to such other
person as the party shall have furnished to each other party in writing in
accordance with this provision:

If to Parent, at the following address:

Texas Energy Future Holdings Limited Partnership

c/o TPG Capital, L.P.

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention: Clive Bode

Telecopy: (817) 871-4000

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

  Attention:   Alvin H. Brown, Esq.     Andrew W. Smith, Esq.

Telecopy: (212) 455-2502

If to you, to you at the address set forth on the signature page hereto;

If to your Management Stockholder’s Estate or Management Stockholder’s Trust, to
the address provided to the Company by such entity in writing.

11. In determining the applicable ownership thresholds and ownership percentages
referenced in the Paragraphs above, appropriate adjustments shall be made for
any stock or unit dividends, splits, combinations, recapitalizations or any
other adjustment in the number of outstanding shares of Common Stock or LP Units
in order to maintain, as nearly as practicable, the intended operation of the
provisions herein.

12. The laws of the State of Texas shall govern the interpretation, validity and
performance of the terms of this Agreement. In the event of any controversy
among the parties hereto arising out of, or relating to, this Agreement which
cannot be settled amicably by the parties, such controversy shall be finally,
exclusively and conclusively settled by mandatory arbitration conducted
expeditiously in accordance with the American Arbitration Association

 

7



--------------------------------------------------------------------------------

rules, by a single independent arbitrator. Such arbitration process shall take
place in Dallas, Texas. The decision of the arbitrator shall be final and
binding upon all parties hereto and shall be rendered pursuant to a written
decision, which contains a detailed recital of the arbitrator’s reasoning.
Judgment upon the award rendered may be entered in any court having jurisdiction
thereof. Each party shall bear its own legal fees and expenses, unless otherwise
determined by the arbitrator; provided that if the Management Stockholder
substantially prevails on any of his or her substantive legal claims, Parent
shall reimburse all legal fees and arbitration fees incurred by the Management
Stockholder to arbitrate the dispute. Each party hereto hereby irrevocably
waives any right that it may have had to bring an action in any court, domestic
or foreign, or before any similar domestic or foreign authority with respect to
this Agreement.

13. This Agreement may be executed in counterparts, and by different parties on
separate counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

14. This Agreement may be amended by Parent at any time upon notice to the
Management Stockholder thereof; provided that any amendment (i) that materially
disadvantages the Management Stockholder shall not be effective unless and until
the Management Stockholder has consented thereto in writing and (ii) that
disadvantages the Management Stockholders in more than a de minimis way but less
than a material way shall require the consent of Management Stockholders holding
a majority of the equity interests held by the Management Stockholders.

15. Capitalized terms used by not defined herein shall have the meaning ascribed
to such terms in the Management Stockholder’s Agreement.

[Signatures on following pages]

 

8



--------------------------------------------------------------------------------

If the foregoing accurately sets forth our agreement, please acknowledge your
acceptance thereof in the space provided below for that purpose.

 

Very truly yours, TEXAS ENERGY FUTURE HOLDINGS LIMITED PARTNERSHIP By:  

TEXAS ENERGY FUTURE CAPITAL HOLDINGS LLC,

its general partner

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above.

 

Name: David Campbell Address:

 

10



--------------------------------------------------------------------------------

Exhibit V

Paragraph 1. In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company, any of its affiliates, or
one or more trusts established by the Company or any of its affiliates for the
benefit of their employees, to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
or otherwise) (a “Payment”) is subject to the excise tax imposed by Section 4999
of the Code or any interest or penalties are incurred by Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, hereinafter collectively referred to as the “Excise Tax”), Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and the Excise Tax imposed upon the Gross-Up Payment, Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

Paragraph 2. All determinations required to be made under this Exhibit V,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by Deloitte & Touche LLP, Alvarez & Marsal, or such
other nationally recognized accounting firm as may be designated by the Company
(the “Accounting Firm”), which shall provide detailed supporting calculations
both to the Company and Executive within ten (10) business days of the receipt
of notice from Executive that there has been a Payment, or such earlier time as
is requested by the Company; provided that for purposes of determining the
amount of any Gross-Up Payment, Executive shall be deemed to pay federal income
tax at the highest marginal rates applicable to individuals in the calendar year
in which any such Gross-Up Payment is to be made and deemed to pay state and
local income taxes at the highest effective rates applicable to individuals in
the state or locality of Executive’s residence or place of employment in the
calendar year in which any such Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes that can be obtained from deduction of
such state and local taxes, taking into account limitations applicable to
individuals subject to federal income tax at the highest marginal rates. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Exhibit V, shall be paid by
the Company to Executive (or to the appropriate taxing authority on Executive’s
behalf) when due. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall so indicate to Executive in writing. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive (subject to Paragraph 3). As a result of the uncertainty in the
application of Section 4999 of the Code, it is possible that the amount of the
Gross-Up Payment determined by the Accounting Firm to be due to (or on behalf
of) Executive was lower than the amount actually due (“Underpayment”). In the
event that the Company exhausts its remedies pursuant to Paragraph 3 of Exhibit
V and Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has
occurred, and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive (but in any case no later than the calendar year
following the calendar year in which such tax was payable).

Paragraph 3. Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10)

 

11



--------------------------------------------------------------------------------

business days after Executive is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which it gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies
Executive in writing prior to the expiration of such period that it desires to
contest such claim, Executive shall (i) give the Company any information
reasonably requested by the Company relating to such claim, (ii) take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company, (iii) cooperate with the Company in good faith in order
to effectively contest such claim and (iv) permit the Company to participate in
any proceedings relating to such claim; provided, however, that the Company
shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold Executive harmless, on an after-tax basis, for any Excise Tax
or income tax (including interest and penalties with respect thereto) imposed as
a result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this Paragraph 3, the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one (1) or more appellate
courts, as the Company shall determine; provided that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis, and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; provided, further, that if Executive is required to extend the
statute of limitations to enable the Company to contest such claim, Executive
may limit this extension solely to such contested amount. The Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

Paragraph 4. If, after the receipt by Executive of an amount paid or advanced by
the Company pursuant to this Exhibit V, Executive becomes entitled to receive
any refund with respect to a Gross-Up Payment, Executive shall (subject to the
Company’s complying with the requirements of Paragraph 3 of this Exhibit V)
promptly pay to the Company the amount of such refund received (together with
any interest paid or credited thereon after taxes applicable thereto). If, after
the receipt by Executive of an amount advanced by the Company pursuant to
Paragraph 3 of this Exhibit V, a determination is made that Executive shall not
be entitled to any refund with respect to such claim, and the Company does not
notify Executive in writing of its intent to contest such denial of refund prior
to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid, and the amount
of such advance shall offset, to the extent thereof, the amount of the Gross-Up
Payment required to be paid.

 

12



--------------------------------------------------------------------------------

Paragraph 5. For the avoidance of doubt, all payments to or for the benefit of
Executive provided for in this Exhibit V or pursuant to Section 4.6 of the
Employment Agreement shall be made no later than the end of the calendar year in
which the applicable Excise Tax has become due, or if as a result a tax audit or
litigation, it is determined that no additional Excise Tax has become due, the
end of the calendar year in which the audit is completed or there is a final and
non-appealable settlement or other resolution.

 

13



--------------------------------------------------------------------------------

Schedule A

[280G schedule]

 

14